USCA11 Case: 20-14210     Date Filed: 07/14/2021   Page: 1 of 97



                                                                [PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 20-14210
                         ________________________

                     D.C. Docket No. 1:20-cv-03702-JPB


RICHARD LEE BROWN,
JEFFREY RONDEAU,
DAVID KRAUSZ,
SONYA JONES,
NATIONAL APARTMENT ASSOCIATION,

                                                            Plaintiffs-Appellants,

                                    versus

SECRETARY, U.S. Department of Health and Human Services,
U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES,
CHIEF OF STAFF, U.S. Centers for Disease Control and Prevention,
U.S. CENTERS FOR DISEASE CONTROL AND PREVENTION,

                                                           Defendants-Appellees.

                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                                (July 14, 2021)
Before BRANCH, GRANT, and TJOFLAT, Circuit Judges.
GRANT, Circuit Judge:
          USCA11 Case: 20-14210       Date Filed: 07/14/2021     Page: 2 of 97



      When a district court denies a preliminary injunction, the plaintiffs have a
choice: they can appeal the denial, or they can proceed with trying the case on the

merits. If they choose to appeal, they often face an uphill battle. Rather than just
persuade the judge on the merits, the plaintiffs must show that they are likely to
suffer an irreparable injury without a preliminary injunction, that the balance of the

equities tips in their favor, and that a preliminary injunction would not be adverse
to the public interest. Because the plaintiffs here have failed to establish at least
one of those requirements—irreparable injury—we affirm.
                                           I.
      In March 2020, Congress enacted the Coronavirus Aid, Relief, and
Economic Security Act, Pub. L. No. 116-136, 134 Stat. 281 (2020). In the CARES

Act, Congress, among other things, imposed a 120-day moratorium on evictions
for rental properties receiving federal assistance. See 15 U.S.C. § 9058. After
Congress’s moratorium expired on July 25, 2020, the President directed the
Secretary of the Department of Health and Human Services and the Director of the
Centers for Disease Control and Prevention to “consider whether any measures
temporarily halting residential evictions of any tenants for failure to pay rent are
reasonably necessary” to prevent the interstate spread of COVID-19. Fighting the
Spread of COVID-19 by Providing Assistance to Renters and Homeowners, Exec.
Order No. 13,945, 85 Fed. Reg. 49,935, 49,936 (Aug. 8, 2020).
      To that end, the CDC issued a temporary eviction moratorium on September
4, 2020, that suspended the execution of eviction orders for nonpayment of rent.
See Temporary Halt in Residential Evictions to Prevent the Further Spread of
                                           2
          USCA11 Case: 20-14210          Date Filed: 07/14/2021     Page: 3 of 97



COVID-19, 85 Fed. Reg. 55,292 (Sept. 4, 2020). The CDC pointed to 42 U.S.C.
§ 264 as providing a statutory basis for its order. That section grants the Surgeon

General authority to “make and enforce such regulations as in his judgment are
necessary to prevent the introduction, transmission, or spread of communicable
diseases from . . . one State or possession into any other State or possession.” 1 42

U.S.C. § 264(a). And it states that, for “purposes of carrying out and enforcing
such regulations, the Surgeon General may provide for such inspection,
fumigation, disinfection, sanitation, pest extermination, destruction of animals or
articles found to be so infected or contaminated as to be sources of dangerous
infection to human beings, and other measures, as in his judgment may be
necessary.” Id.
       The CDC’s order “does not relieve any individual of any obligation to pay
rent,” but it does prohibit any landlord from evicting “any covered person” from a
residential property for nonpayment of rent while the order is in effect. Temporary

Halt in Residential Evictions to Prevent the Further Spread of COVID-19, 85 Fed.
Reg. at 55,292. To qualify as a “covered person” who can benefit from the
eviction moratorium, a tenant must provide her landlord an “executed copy” of a

declaration. Id. at 55,293. The declaration requires that the tenant attest to several
provisions. First, that she has “used best efforts to obtain all available government
assistance for rent or housing.” Id. at 55,297. Second, that she meets one of


1
  The statute grants regulatory authority to the Surgeon General, but these powers were
transferred to what is now the Secretary of Health and Human Services. See Reorganization Plan
No. 3 of 1966, 31 Fed. Reg. 8855 (June 25, 1966); 20 U.S.C. § 3508(b). The Secretary, in turn,
conferred authority on the Director of the CDC. See 42 C.F.R. § 70.2.
                                              3
         USCA11 Case: 20-14210        Date Filed: 07/14/2021   Page: 4 of 97



several income qualifications, including that she expects to earn “no more than
$99,000” in 2020 (or $198,000 if she files a joint tax return). Id. Third, that she is

“unable to pay [her] full rent” due to “substantial loss of household income, loss of
compensable hours of work or wages, lay-offs, or extraordinary out-of-pocket
medical expenses.” Id. (footnote omitted). Fourth, that she is “using best efforts to

make timely partial payments,” taking into account “other nondiscretionary
expenses.” Id. Fifth, she must attest that, if evicted, she “would likely become
homeless, need to move into a homeless shelter, or need to move into a new
residence shared by other people who live in close quarters because [she has] no
other available housing options,” which are defined as “available, unoccupied
residential property” that would comply with occupancy standards and “not result

in an overall increase of housing cost” for her. Id. Sixth, that she understands that
she “must still pay rent or make a housing payment” and that “fees, penalties, or
interest for not paying rent or making a housing payment on time” may still be
charged. Id. And seventh, that she understands that when the eviction moratorium
expires, her “housing provider may require payment in full for all payments not
made prior to and during” the moratorium. Id.
      The CDC’s order was originally set to expire on December 31, 2020. Id. at
55,292. But days before the deadline, Congress enacted the Consolidated
Appropriations Act, which extended the CDC’s order through January 31, 2021.
See Pub. L. No. 116-260, § 502, 134 Stat. 1182, 2079 (2020). On January 29, the
CDC extended the order again, this time through March 31, 2021. See Temporary
Halt in Residential Evictions to Prevent the Further Spread of COVID-19, 86 Fed.
                                          4
          USCA11 Case: 20-14210      Date Filed: 07/14/2021    Page: 5 of 97



Reg. 8020 (Feb. 3, 2021). And as the March deadline approached, the CDC
extended its order through June 30, 2021. See Temporary Halt in Residential

Evictions to Prevent the Further Spread of COVID-19, 86 Fed. Reg. 16,731 (Mar.
31, 2021). Finally, on June 24, 2021, the CDC pushed the order’s expiration date
back yet again, this time until July 31, 2021. See Temporary Halt in Residential

Evictions to Prevent the Further Spread of COVID-19, 86 Fed. Reg. 34,010 (June
28, 2021).
      The plaintiffs here are several landlords seeking to evict their tenants for
nonpayment of rent and a trade association for owners and managers of rental
housing. In September 2020, they filed a complaint challenging the CDC’s
eviction moratorium. Their amended complaint alleges, among other things, that

the CDC’s order exceeds its statutory and regulatory authority, is arbitrary and
capricious, and violates their constitutional right to access the courts. They then
moved for a preliminary injunction, which the district court denied. This is their
appeal.
                                          II.
      We review the district court’s decision to deny a preliminary injunction for
abuse of discretion, though “we review and correct errors of law without deference
to the district court.” Alabama v. U.S. Army Corps of Eng’rs, 424 F.3d 1117, 1129
(11th Cir. 2005).
                                         III.
      A preliminary injunction is an “extraordinary remedy never awarded as of
right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). Indeed, the
                                          5
         USCA11 Case: 20-14210        Date Filed: 07/14/2021   Page: 6 of 97



grant of a preliminary injunction is “the exception rather than the rule.” United
States v. Lambert, 695 F.2d 536, 539 (11th Cir. 1983). To get one, a party must

show: (1) a substantial likelihood of success on the merits; (2) a likelihood of
suffering irreparable harm without a preliminary injunction; (3) that the threatened
injury to the party outweighs any harm that might result to the defendants; and

(4) that an injunction is not adverse to the public interest. See Ne. Fla. Chapter of
Ass’n of Gen. Contractors of Am. v. City of Jacksonville, 896 F.2d 1283, 1284
(11th Cir. 1990); Winter, 555 U.S. at 20. The plaintiff bears the “burden of
persuasion” on each of these four factors. Siegel v. LePore, 234 F.3d 1163, 1176
(11th Cir. 2000) (en banc) (quotation omitted). Because the government is the
party opposing a preliminary injunction here, “its interest and harm merge with the

public interest,” so we may consider the third and fourth factors together. Swain v.
Junior, 958 F.3d 1081, 1091 (11th Cir. 2020).
      We have doubts about the district court’s ruling on the first factor: whether
the plaintiffs are likely to succeed on the merits. The only statutory basis the
government identifies for the CDC’s order is 42 U.S.C. § 264(a). At first glance,
that provision could be read to vest the CDC with general authority to enact any
and all regulations that “are necessary to prevent the introduction, transmission, or
spread of communicable diseases” between states. 42 U.S.C. § 264(a). Indeed, the
government was unwilling to articulate any limits to the CDC’s regulatory power
at oral argument. But in the very next sentence, Congress specified the means that
the CDC can use to carry out that authority: the “inspection, fumigation,
disinfection, sanitation, pest extermination, destruction of animals or articles found
                                          6
           USCA11 Case: 20-14210             Date Filed: 07/14/2021        Page: 7 of 97



to be so infected or contaminated as to be sources of dangerous infection to human
beings, and other measures, as in his judgment may be necessary.” Id. In other

words, the second sentence of § 264(a) appears to clarify any ambiguity about the
scope of the CDC’s power under the first.
       In any event, despite our doubts, we need not consider or resolve the scope

of the CDC’s statutory authority. A preliminary injunction requires more than a
likelihood of success on the merits—much more. See Siegel, 234 F.3d at 1176 (a
preliminary injunction will not be granted unless the movant “clearly established”
all four “prerequisites” (quotation omitted)); see also Snook v. Tr. Co. of Ga. Bank
of Savannah, N.A., 909 F.2d 480, 486 (11th Cir. 1990) (“The plaintiff’s success in
establishing a likelihood it will prevail on the merits does not obviate the necessity

to show irreparable harm.” (quoting Ne. Fla. Chapter, 896 F.2d at 1285)). After
all, the purpose of a preliminary injunction is to “preserve the relative positions of
the parties until a trial on the merits can be held.” Lambert, 695 F.2d at 539
(quotation omitted). So a preliminary injunction is meant to keep the status quo for
a merits decision, not to replace it.2
       Because the landlords here have chosen to seek a preliminary injunction,
they must show that, among other things, they are likely to suffer an irreparable
injury during the pendency of their lawsuit absent a preliminary injunction. See
Ne. Fla. Chapter, 896 F.2d at 1285; see also U.S. Army Corps of Eng’rs, 424 F.3d

2
  Though parties often fail to appreciate this fact in the flush of litigation, the more efficient path
to mitigating their harm is often to move forward with the merits of the litigation rather than
appeal the denial of a preliminary injunction. Lambert, 695 F.2d at 540; see also Hughes
Network Sys., Inc. v. InterDigital Commc’ns Corp., 17 F.3d 691, 694 (4th Cir. 1994) (Wilkinson,
J.).
                                                   7
         USCA11 Case: 20-14210        Date Filed: 07/14/2021    Page: 8 of 97



at 1133–34. Possibility of an irreparable injury is not enough. See Winter, 555
U.S. at 22. Indeed, issuing a preliminary injunction “based only on a possibility of

irreparable harm” would be “inconsistent” with treating a preliminary injunction as
an “extraordinary remedy.” Id. (emphasis added). And the burden is on the
plaintiffs to show that injury—we cannot rely on our own intuition about how

things will play out. Siegel, 234 F.3d at 1176.
      The landlords say that they are suffering three irreparable injuries. First,
they say that the CDC’s order is unconstitutional—that it “exceeds the limited
grant of authority Congress bestowed on CDC” and “illegally deprives the
[landlords] of their constitutionally-guaranteed access to the courts.” According to
the landlords, these “intangible” constitutional injuries are irreparable. Second, the

landlords say that they have been “wrongfully deprived of access to their unique
property” and that this too constitutes an irreparable injury. Third, the landlords
assert that they will never recover the unpaid rent because their tenants are
necessarily “insolvent.” None of these asserted injuries satisfies the strict standard
for irreparable harm.
      We start with the landlords’ first argument: that the violation of their
constitutional rights constitutes an irreparable injury. This argument finds no
support in our precedents. In fact, those precedents cut the other way. In Siegel v.
LePore, this Court, sitting en banc, rejected the notion that the “violation of
constitutional rights always constitutes irreparable harm.” 234 F.3d at 1177.
Instead, we identified only two categories of constitutional claims that presumably
cause irreparable injuries—certain First Amendment and right-of-privacy claims.
                                           8
           USCA11 Case: 20-14210          Date Filed: 07/14/2021       Page: 9 of 97



Id. at 1178; see also Ne. Fla. Chapter, 896 F.2d at 1285 (same). But this case
involves neither the First Amendment nor the right of privacy—the damage is

“chiefly, if not completely, economic.” Ne. Fla. Chapter, 896 F.2d at 1286.
Finding an irreparable injury based on this kind of violation, then, would stretch
our precedents. We decline that invitation.

       Next, the landlords argue that they are suffering an irreparable injury
because they have been “deprived of access to their unique property.” They say
that being temporarily deprived of their property is a “per se irreparable injury.”
This argument also misses the mark. Some interferences with real property
interests undoubtedly constitute irreparable injuries. For example, when a party
threatens to foreclose on or take another’s real property, courts often deem that an

irreparable injury. 3 See, e.g., Sundance Land Corp. v. Cmty. First Fed. Sav. &
Loan Ass’n, 840 F.2d 653, 661 (9th Cir. 1988) (threatened foreclosure); Carpenter
Tech. Corp. v. City of Bridgeport, 180 F.3d 93, 97 (2d Cir. 1999) (eminent
domain). Likewise, we have said that wrongfully ejecting a person from her
residence constitutes an irreparable injury. See Johnson v. U.S. Dep’t of Agric.,
734 F.2d 774, 789 (11th Cir. 1984). But we have never crafted a per se rule that

any interference with an interest in real property is irreparable. 4 And without


3
  Contrary to the district court’s assertion, one plaintiff stated that he would be “at risk of
foreclosure” if the eviction moratorium continued. But because his tenant has since vacated the
property, that plaintiff’s harms are no longer a live issue in the case.
4
  One unbriefed issue that would further complicate this inquiry is whether and to what extent the
landlords voluntarily gave up the right to access their properties in their lease agreements, and
the extent to which nonpayment affects or does not affect that aspect of the agreements under
state law.
                                                9
         USCA11 Case: 20-14210       Date Filed: 07/14/2021    Page: 10 of 97



more, we fail to see how the temporary inability to reclaim rental properties
constitutes an irreparable injury.

      Finally, we consider the landlords’ argument that their injury is irreparable
because their tenants are “insolvent” and will not be able to repay their debts. As a
general rule, courts refuse to issue preliminary injunctions when an “adequate

alternate remedy” is available, such as “money damages or other relief.” 11A
Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and
Procedure § 2948.1 (3d ed. 2013) (footnote omitted). Our Circuit is no different.
We have said that the “possibility that adequate compensatory or other corrective
relief will be available at a later date” weighs “heavily against a claim of
irreparable harm.” Ne. Fla. Chapter, 896 F.2d at 1285 (quoting Sampson v.

Murray, 415 U.S. 61, 90 (1974)); see also United States v. Jefferson County, 720
F.2d 1511, 1520 (11th Cir. 1983).
      The landlords acknowledge this general rule and concede that their asserted
injury is “economic.” But they nonetheless contend that collectability concerns
can render an economic injury irreparable. True enough. In “extraordinary
circumstances,” concerns about collectability can “give rise to the irreparable harm
necessary for a preliminary injunction.” 11A Wright, Miller & Kane, Federal
Practice and Procedure § 2948.1 (3d ed. 2013). We recognized that possibility in
United States v. Askins & Miller Orthopaedics, P.A., reasoning that “the
collectability of a future money judgment” is “relevant in determining whether
legal remedies are adequate” for preliminary-injunction purposes. 924 F.3d 1348,
1359 (11th Cir. 2019) (quotation omitted).
                                          10
          USCA11 Case: 20-14210           Date Filed: 07/14/2021      Page: 11 of 97



       In Askins & Miller, the IRS sought to collect unpaid employment taxes from
a “serial employment-tax delinquent.” Id. at 1351. After seven years of failed

attempts, the IRS sued the company and sought a preliminary injunction to
“prevent Askins & Miller from incurring further tax liabilities while the litigation
was still ongoing.” Id. at 1353. It attached a declaration to its motion for a

preliminary injunction, which detailed the IRS’s lengthy attempts to recover the
unpaid taxes: meeting with the company “at least 34 times”; serving levies on
“approximately two dozen entities,” most of which indicated that no funds were
available; and entering into two failed installments agreements.5 Id. at 1352. The
declaration also described the IRS’s discovery of the company’s affirmative
attempts to “hide” its funds. Id. Given that substantial evidence, we concluded
that the record “amply” demonstrated that “in all likelihood, the government
[would] never recoup [its] losses.” Id. at 1360.
       In sharp contrast to the detailed evidence provided in Askins & Miller, the

landlords here gave us little to go on. The only evidence the landlords provided—
the CDC declaration—is a flimsy basis for drawing the necessary conclusions
about a tenant’s ability to pay after the moratorium as opposed to during the
moratorium. In relevant part, that declaration requires a tenant to attest that her
income does not exceed the limits set in the order; that because of loss of income,
loss of work, or extraordinary medical expenses she cannot pay rent; that she has

used “best efforts” to make timely partial payments; and that if she were evicted

5
  The measures cited in Askins & Miller are not a checklist for every plaintiff who seeks to show
irreparable injury from economic harm. Appropriate evidence will always depend on the context
of a given case.
                                               11
         USCA11 Case: 20-14210        Date Filed: 07/14/2021   Page: 12 of 97



she would likely become homeless or need to move into a shared-living setting
because she has no other “available housing options.” 85 Fed. Reg. at 55,297.

      These attestations certainly show that the tenants could not afford their rent
at the time they were signed. But they paint a hazy picture—at best—of any given
tenant’s ability to pay later. The declaration sheds little light on, among other

things, a tenant’s educational background, employment history, criminal history,
credit history, or rental payment history—factors that would be probative of a
tenant’s ability to pay after the moratorium is lifted.
      Nor have the landlords offered any evidence that the usual tools for
collecting on a civil judgment for unpaid rent would be ineffective. See Snook,
909 F.2d at 486. Consider David Krausz, one of the plaintiffs here. Krausz is a

landlord from South Carolina. Under South Carolina law, he would have ten years
to collect on a civil judgment for unpaid rent against his tenant. See S.C. Code
Ann. § 15-3-600. If his tenant does not voluntarily make payments on the civil
judgment, Krausz could attach a levy or lien to her real estate and nonexempt
personal property. See id. § 15-19-10; see also id. § 15-19-220. That would
include imposing a levy on her “cash and other liquid assets.” Id. § 15-41-
30(A)(5). On top of that, most states—but, notably, not South Carolina—permit
landlords to garnish wages to recover on a civil judgment against their tenants. See
id. § 37-5-104; see also Steven L. Willborn, Wage Garnishment: Efficiency,
Fairness, and the Uniform Act, 49 Seton Hall L. Rev. 847, 852 & n.32 (2019). The
landlords have given us no reason to think that these substantial collection tools
would be inadequate. And the landlords’ evidentiary shortcomings are especially
                                           12
         USCA11 Case: 20-14210        Date Filed: 07/14/2021    Page: 13 of 97



troubling here because they bear the burden of showing that they “clearly
established” a likely irreparable injury. See Siegel, 234 F.3d at 1176 (quotation

omitted).
      The dissent nonetheless contends that the declaration alone satisfies the
landlords’ burden to establish that their economic injury is likely irreparable. See

Dissenting Op. at 78. We disagree. Take the fourth condition. The tenant attested
that she has used “best efforts” to make timely partial payments. 85 Fed. Reg. at
55,297. From this the dissent makes several inferences: that the tenant, for
instance, has “no illiquid assets that can be sold” and “no ability to get a loan to
cover rental expenses.” Dissenting Op. at 80. These inferences are not enough to
show that a tenant will never be able to repay her landlord. But they are also

unwarranted. Nothing in the declaration requires that a tenant sell all her
possessions or throw herself at the mercy of a payday lender before invoking the
eviction moratorium. “Best efforts” does not mean “every conceivable effort.”
Indeed, “best efforts” is “implicitly qualified by a reasonableness test—it cannot
mean everything possible under the sun,” without regard to consequences. Coady
Corp. v. Toyota Motor Distribs., Inc., 361 F.3d 50, 59 (1st Cir. 2004); see also,
e.g., Permanence Corp. v. Kennametal, Inc., 908 F.2d 98, 100 n.2 (6th Cir. 1990);
Equal Emp. Opportunity Comm’n v. R.J. Gallagher Co., 181 F.3d 645, 652 (5th
Cir. 1999).
      Just as a business need not “spend itself into bankruptcy” to comply with a
best-efforts clause, a tenant need not render herself destitute before invoking the
eviction moratorium. Bloor v. Falstaff Brewing Corp., 601 F.2d 609, 614 (2d Cir.
                                          13
         USCA11 Case: 20-14210        Date Filed: 07/14/2021    Page: 14 of 97



1979). In other words, a tenant could attest to being unable to make timely
payments despite best efforts without first pawning her wedding ring, selling her

car, and auctioning off all her other assets. Indeed, there are many assets that a
recently laid-off tenant could own—and continue to own—while affirming that she
cannot make timely partial payments despite best efforts. Without more

information, discerning a reasonably accurate picture of a tenant’s financial
situation based solely on the declaration is akin to playing darts with a blindfold
on.
      The fifth condition likewise sheds little light. In that condition, the tenant
attested that she would likely have difficulties finding “available, unoccupied
residential property . . . that would not result in an overall increase” in housing

costs. 85 Fed. Reg. at 55,297. That makes sense. After all, the tenant already
confirmed that she is unable to pay full rent “due to substantial loss of household
income, loss of compensable hours of work or wages, lay-offs, or extraordinary
out-of-pocket medical expenses.” Id. (footnote omitted). How many landlords
would offer to lease their property to a tenant who is suffering from, for example, a
substantial loss of household income? Common sense tells us that the answer is
few. It should come as no surprise, then, that a tenant would expect to have
difficulties securing a new lease on short notice.
      But what common sense cannot tell us is what the tenant’s financial picture
will look like at the end of the moratorium. After all, despite its potential deficit in
statutory authority, the moratorium was designed as a short-term solution to a
short-term problem. Without any information about a tenant’s financial or
                                           14
         USCA11 Case: 20-14210         Date Filed: 07/14/2021   Page: 15 of 97



employment picture, we have no way to evaluate whether she will ever be able to
repay her landlord; to decide otherwise based solely on the declaration would be to

conclude that no one who signed the declaration is likely to repay their debts after
the moratorium expires. That we cannot do. And it is not enough for us to assume
that some tenants will not be able to pay back their landlords—that is almost

certainly true. But these landlords must show that their tenants are unlikely to
repay them.
      Given the lack of evidence and the availability of substantial collection
tools, we cannot conclude that the landlords have met their burden of showing that
an irreparable injury is likely. See Siegel, 234 F.3d at 1176. Because the landlords
“did not carry the burden as to irreparable harm,” we must affirm the denial of a

preliminary injunction. Jefferson County, 720 F.2d at 1519.
                                   *        *     *
      Rather than proceed with trying the case on the merits, the landlords chose
to pursue a preliminary injunction on appeal. As a result, they needed to win on
more than just the merits. Because they failed to show that they are likely to suffer
an irreparable injury, we AFFIRM the district court’s order denying a preliminary
injunction.




                                           15
         USCA11 Case: 20-14210        Date Filed: 07/14/2021    Page: 16 of 97



TJOFLAT, Circuit Judge, concurring:

      In order to obtain a preliminary injunction, a plaintiff must establish four

prerequisites: “(1) a substantial likelihood that he will ultimately prevail on the

merits; (2) that he will suffer irreparable injury unless the injunction issues; (3) that

the threatened injury to the movant outweighs whatever damage the proposed

injunction may cause to the opposing party; and (4) that the injunction, if issued,

would not be adverse to the public interest.” United States v. Jefferson Cnty., 720

F.2d 1511, 1519 (11th Cir. 1983). If any one of these prerequisites is not satisfied,

a district court may not issue the injunction. See id. Though I concur in the

majority opinion, I write separately to shed additional light on why plaintiffs have

failed to establish one of these prerequisites—irreparable harm.

      My concurrence proceeds in three parts. First, I’ll briefly recap some key

provisions of the CDC’s eviction moratorium order. Then, I’ll describe the general

eviction model, as well as my views on how the plaintiffs—if they actually sought

to evict their tenants and recoup unpaid rent—should have proceeded in this case.

And finally, I’ll explain why the availability of this alternative route—seeking

eviction and a judgment for unpaid rent in state court—precludes a finding of

irreparable harm.




                                           16
         USCA11 Case: 20-14210       Date Filed: 07/14/2021    Page: 17 of 97



                                           I.

      The CDC’s eviction moratorium temporarily prohibits the eviction of certain

covered persons. To qualify as a covered person, the tenant must provide their

landlord with a declaration stating, under penalty of perjury, that: (1) “[t]he

individual has used best efforts to obtain all available government assistance for

rent or housing”; (2) the individual satisfies some specific income requirements;

(3) “the individual is unable to pay the full rent or make a full housing payment

due to substantial loss of household income, loss of compensable hours of work or

wages, a lay-off, or extraordinary out-of-pocket medical expenses”; (4) “the

individual is using best efforts to make timely partial payments that are as close to

the full payment as the individual’s circumstances may permit, taking into account

other nondiscretionary expenses”; and (5) “eviction would likely render the

individual homeless—or force the individual to move into and live in close

quarters in a new congregate or shared living setting—because the individual has

no other available housing options.” Temporary Halt in Residential Evictions to

Prevent the Further Spread of COVID-19, 85 Fed. Reg. 55,292, 55,293 (Sept. 4,

2020) (hereinafter “the Order”).

      The Order does not, however, “relieve any individual of any obligation to

pay rent, make a housing payment, or comply with any other obligation that the

individual may have under a tenancy, lease, or similar contract.” Id. at 55,294. In
                                          17
         USCA11 Case: 20-14210        Date Filed: 07/14/2021    Page: 18 of 97



fact, the Order expressly provides that landlords may charge and collect “fees,

penalties, or interest” because of the tenant’s failure to pay rent on time, id., and

nothing in the Order precludes a landlord from suing their tenant for unpaid rent.

The Order also permits evictions in certain circumstances, such as when the tenant

engages in criminal activity while on the premises; threatens the health or safety of

other residents; damages or poses an immediate and significant risk of damage to

property; violates any applicable building code, health ordinance, or other similar

regulation relating to health and safety; or violates any other contractual obligation,

“other than the timely payment of rent or similar housing-related payment.” Id.

      But perhaps most importantly, nothing in the CDC’s Order prevents

landlords from initiating a judicial proceeding to have a tenant declared in default

and evicted. “Evict,” under the Order, is defined only as “any action by a landlord,

owner of a residential property, or other person with a legal right to pursue eviction

or a possessory action, to remove or cause the removal of a covered person from a

residential property.” Id. at 55,293. While one could plausibly read that definition

as precluding a lawsuit for eviction, the better reading is that the Order only

precludes eviction as a remedy during the moratorium.

      Consider, for example, the CDC’s own guidance on the meaning of

“eviction”:



                                           18
         USCA11 Case: 20-14210       Date Filed: 07/14/2021    Page: 19 of 97



      The Order is not intended to terminate or suspend the operations of
      any state or local court. Nor is it intended to prevent landlords from
      starting eviction proceedings, provided that the actual eviction of a
      covered person for non-payment of rent does NOT take place during
      the period of the Order.

CDC, HHS/CDC Temporary Halt in Residential Evictions to Prevent the Further

Spread of COVID-19: Frequently Asked Questions 1,

https://www.cdc.gov/coronavirus/2019-ncov/downloads/eviction-moratoria-order-

faqs.pdf (last accessed June 30, 2021) (emphasis added). This guidance is

consistent with the stated intent of the Order. It would make little sense for an

eviction moratorium directed at “[m]itigating the spread of COVID-19 within

congregate or shared living settings, or through unsheltered homelessness,” Order

at 55,293, to prevent the mere filing of an eviction proceeding when only the actual

removal of tenants presents COVID-19 transmission concerns.

      So, looking at the Order and the CDC’s guidance, two things become

apparent. First, the Order does not prevent landlords from filing a suit that seeks a

judgment for their tenants’ unpaid rent. And second, the Order does not prevent

landlords from initiating judicial proceedings that seek their tenants’ evictions, so

long as the actual eviction occurs after the moratorium has expired. Keep both

facts in mind going forward.




                                          19
           USCA11 Case: 20-14210           Date Filed: 07/14/2021        Page: 20 of 97



                                                 II.

       To understand how the CDC’s Order does—and does not—affect evictions

as a judicial remedy, let’s look at a typical eviction proceeding in the non-Order

world. We’ll use plaintiff Brown, a resident of Virginia with a tenant in Virginia,

as an example.1

       To commence the eviction process in Virginia, Brown would serve his

tenant with a five-day termination notice pursuant to Virginia Code § 55.1-

1245(f).2 This notice, in effect, requires the tenant to either pay rent or move out

of the property. Id. If, after five days, the tenant failed to comply with the

termination notice, then under Virginia Code § 8.01-126, Brown would provide the

General District Court 3 with “a statement under oath of the facts which authorize

the removal of the tenant” and would file a Summons for Unlawful Detainer—

Virginia’s name for a “civil claim for eviction.”4 The General District Court

       1
         Of course, eviction proceedings will vary by judge and jurisdiction. For the sake of
simplicity, I describe Virginia’s eviction process in very general terms.
       2
        Though Virginia Code § 55.1-1245(f) required a fourteen-day termination notice during
much of the pandemic, the statute reverted to a five-day notice requirement on July 1, 2021. Id.
Because Brown’s declaration in support of the motion for preliminary injunction refers to a five-
day termination notice, I will do the same.
       3
         In Virginia, General District Courts have “exclusive authority to hear civil cases with
claims of $4,500 or less and share authority with the [Virginia state] circuit courts to hear cases
with claims between $4,500 and $25,000.” See Virginia’s Judicial System, “General District
Court,” http://www.courts.state.va.us/courts/gd/home.html (last visited May 26, 2021).
       4
        The Summons includes, among other things, information about the property at issue and
the amount of unpaid rent the tenant allegedly owes. See Virginia’s Judicial System, “Summons

                                                 20
          USCA11 Case: 20-14210          Date Filed: 07/14/2021      Page: 21 of 97



would then issue the Summons and assign a return hearing date (within 30 days of

the date of filing the Summons) on which Brown and the tenant may appear. See

id. at § 8.01-126(b).

       At the return hearing, the tenant can either concede the allegations of

wrongdoing in the Summons or contest the default. If the tenant contests, the

General District Court will set a trial date, and either of the parties may request that

the Court order them to file pleadings under Virginia Rule of Supreme Court 7B:2

to delineate the issues for trial. For Brown, this pleading would come in the form

of a “Bill of Particulars”—in essence, a more detailed statement of the bases of his

claim for eviction. See Va. R. Sup. Ct. 7B:2. Likewise, the tenant may be required

to file “Grounds of Defense” asserting any affirmative defenses to the eviction.

See id. If, at trial, the General District Court rejects the tenant’s defenses and rules

that Brown may legally evict his tenant, the tenant will have ten days to appeal.

Va. Code § 8.01-129(a). And once the tenant fails to appeal—or once Brown

prevails on appeal—Brown can receive from the General District Court a judgment




for Unlawful Detainer (Civil Claim for Eviction),”
http://www.courts.state.va.us/forms/district/dc421.pdf. In essence, the Summons functions as a
civil complaint.

                                              21
           USCA11 Case: 20-14210           Date Filed: 07/14/2021        Page: 22 of 97



for possession of the premises and can subsequently request a writ of eviction.5

See id. at § 8.01-129(b).

       How, then, does the plaintiffs’ federal lawsuit change this process?

Remember, plaintiffs Brown, Rondeau, Krausz, Jones, and the National Apartment

Association—all of whom seek to “retak[e] possession of their homes”—filed an

amended complaint demanding a “judgment against CDC invalidating CDC’s

Eviction-Moratorium Order and any other relief that may be appropriate.” The

amended complaint includes one count that alleges the CDC’s Order—on its

face—violates the plaintiffs’ constitutional right of access to courts, as well as

other, separate counts mounting challenges under the “Administrative Procedure

Act,” the “Supremacy Clause,” “Article I, § 1” of the United States Constitution,

and the “Tenth Amendment.”6 And the same day they filed their amended




       5
         At that point, the eviction proceeding falls into the hands of the local sheriff. See Va.
Code § 8.01-129(b). After the writ of eviction has issued, execution on the writ “should occur
within 15 calendar days from the date the writ of eviction is received by the sheriff, or as soon as
practicable thereafter, but in no event later than 30 days from the date the writ of eviction is
issued.” Va. Code § 8.01-470. The sheriff must also give the tenant notice to vacate at least 72
hours before the execution of the writ. Id. Once the sheriff executes the writ and evicts the
tenant, Brown would be free to repossess his property.
       6
         Plaintiffs’ amended complaint actually includes eight counts—one claim under an
access to courts theory; two claims under the Administrative Procedure Act; one under the
Supremacy Clause; one under the Tenth Amendment; one under the Supremacy Clause and the
Tenth Amendment; one under Article I, § 1 of the Constitution; and one claim alleging an
“unlawful suspension of law.”

                                                 22
           USCA11 Case: 20-14210           Date Filed: 07/14/2021       Page: 23 of 97



complaint, the plaintiffs also filed a motion for preliminary injunction seeking to

“prohibit[] Defendants from enforcing the CDC Order.”

       Ironically, though, the CDC’s Order does nothing to prevent the plaintiffs

from pursuing eviction of their tenants. Indeed, the plaintiffs appear to recognize

this fact. For example, in his declaration supporting the preliminary injunction

motion, Brown concedes that—despite the CDC’s Order—he may nevertheless

begin eviction proceedings against his tenant pursuant to “legal process in Virginia

state courts.”7 So, the CDC’s Order serves only to operate as an affirmative

defense to eviction for Brown’s tenant, not as a total bar to the commencement of

eviction proceedings.

       Here’s how that defense would operate in practice. In a Virginia eviction

proceeding, the tenant would present the CDC’s Order and an affidavit stating that

they are a “covered person” under the Order as an affirmative defense. Brown



       7
          Brown states that he sought to have the local Sheriff’s Office serve a five-day
termination notice on his tenant but was told by the Sheriff that the Sheriff’s Office would no
longer issue and serve termination notices in compliance with a then-existing administrative
order by the Supreme Court of Virginia. This is irrelevant, as it appears that Brown himself—
rather than the Sheriff—could have served his tenant with the five-day termination notice.
Indeed, Virginia law states that the Sheriff “may,” but is not obligated to, serve such notices. See
Va. Code § 55.1-1247.
        But even if Brown could not serve the termination notice on the tenant himself, and even
if the Sheriff was required to serve the notice but refused, Brown could seek a writ of mandamus
compelling the Sheriff to serve the notice. See, e.g., Armstrong v. Martin Marietta Corp., 138
F.3d 1374, 1385 (11th Cir. 1998) (en banc) (recognizing that the writ of mandamus is an
appropriate remedy to correct the failure to carry out a ministerial task).

                                                23
         USCA11 Case: 20-14210       Date Filed: 07/14/2021   Page: 24 of 97



would then move to strike the affirmative defense as insufficient under Virginia

Code § 8.01-274 on at least two grounds. First, he would claim that the tenant’s

affidavit is factually inadequate—that is, the tenant is not actually a “covered

person” under the Order. And second, he would contend that the CDC’s Order is

unconstitutional under all of the theories he has asserted in federal court. The

Virginia state court would then be required to hash out the constitutionality of the

Order and—if it found the Order constitutional—whether the tenant is covered by

it.

      An injunction issued by the District Court in the plaintiffs’ favor does

nothing to change that. To start, injunctions bind only “the parties;” “the parties’

officers, agents, servants, employees, and attorneys;” and “other persons who are

in active concert or participation with anyone described in Rule 65(d)(2)(A) or

(B).” Fed R. Civ. P. 65(d)(2)(A)–(C). Plaintiffs’ tenants are not parties in this

case, nor are they in privity with the defendants, and thus they will not be bound by

the injunction. See ADT LLC v. NorthStar Alarm Servs., LLC, 853 F.3d 1348,

1352 (11th Cir. 2017) (“An injunction may not extend to ‘persons who act

independently and whose rights have not been adjudged according to law.’” (citing

Chase Nat’l Bank v. City of Norwalk, 291 U.S. 431, 437, 54 S. Ct. 475, 478 (1934)

(citations omitted))). The tenants will thus be free to present the CDC’s Order and

an affidavit stating that they are “covered” as an affirmative defense in any

                                          24
           USCA11 Case: 20-14210          Date Filed: 07/14/2021       Page: 25 of 97



upcoming eviction proceeding. And while the state court could take judicial notice

of this Court’s decision and the subsequent injunction, they do not bind that court

to any particular result. See Doe v. Pryor, 344 F.3d 1282, 1286 (11th Cir. 2003)

(“The only federal court whose decisions bind state courts is the United States

Supreme Court.”); Glassroth v. Moore, 335 F.3d 1282, 1302 n.6 (11th Cir. 2003)

(“[S]tate courts when acting judicially, which they do when deciding cases brought

before them by litigants, are not bound to agree with or apply the decisions of

federal district courts and courts of appeal.”).

       Put plainly, an injunction issued by the District Court simply allows the

plaintiffs to pursue eviction proceedings in their respective state courts—

something the CDC’s Order already permits. Barring enforcement of the Order

against the plaintiffs does not preclude their tenants from later raising the Order as

a defense to eviction. So, if the plaintiffs want to evict their tenants, they will need

to litigate the constitutional validity of the CDC’s Order in the state courts at some

point. With or without an injunction. 8



       8
          The dissent construes this point as an issue of standing—specifically, as an issue of
redressability. But my concern is whether the plaintiffs have suffered an irreparable harm—or
whether they have an adequate remedy at law, see infra n.9—not whether they have standing.
An injunction should only issue if the district court finds “that certain, immediate, and
irreparable injury to a substantial interest of the movant will occur if the application [for the
injunction] is denied and the final decree is in his favor.” Calagaz v. DeFries, 303 F.2d 588, 589
(5th Cir. 1962). And a “party seeking an injunction from a federal court must invariably show
that it does not have an adequate remedy at law.” N. California Power Agency v. Grace

                                               25
          USCA11 Case: 20-14210            Date Filed: 07/14/2021        Page: 26 of 97



                                                III.

       Keeping in mind that the plaintiffs have been able to sue their tenants for

eviction and unpaid rent throughout the pendency of the eviction moratorium, let’s

turn to the core of this case. Plaintiffs have alleged three types of irreparable harm.

The first, “irreparable constitutional injur[y],” is grounded in the plaintiffs’ access

to court claim and the notion that the plaintiffs have a “right only to be subject to

laws issued by Congress.” The second irreparable harm stems from the plaintiffs’

alleged inability to recover from insolvent—that is, “judgment-proof”—tenants.

And the third emanates from the deprivation of access to the plaintiffs’ leased

properties. I’ll consider each in turn.

                                                 A.

       Plaintiffs contend that the CDC’s Order is “unconstitutional in two distinct

ways—it unconstitutionally exceeds the limited grant of authority Congress

bestowed on CDC, and it illegally deprives the Property Owners of their

constitutionally-guaranteed access to the courts.” Because these injuries “are

intangible,” the plaintiffs argue that they must also be irreparable. Not so.



Geothermal Corp., 469 U.S. 1306, 105 S. Ct. 459 (1984) (Rehnquist, J., in chambers). Two
things follow from these principles. First, if the issuance of a preliminary injunction does
nothing for the plaintiffs, then there was no irreparable harm in the first place. And second, if
the plaintiffs have an adequate remedy at law available in state court, they are not entitled to an
injunction in federal court. See id.; see also infra n.9.

                                                 26
         USCA11 Case: 20-14210        Date Filed: 07/14/2021    Page: 27 of 97



      Plaintiffs’ first contention—that merely being subjected to a potentially

unconstitutional law is categorically an irreparable harm—is a bit befuddling. To

start, this Court has rejected the notion that “a violation of constitutional rights

always constitutes irreparable harm,” Siegel v. LePore, 234 F.3d 1163, 1177 (11th

Cir. 2000) (en banc) (per curiam), and we have generally cabined our

constitutional irreparable injuries to First Amendment violations and right of

privacy claims, Ne. Fla. Chapter of Ass’n of Gen. Contractors of Am. v. City of

Jacksonville, 896 F.2d 1283, 1285–86 (11th Cir. 1990). A general grievance that

the plaintiffs are being subjected to an unconstitutional law does not fit this mold.

The District Court was right to point out that this case “involves neither free

speech nor invasion of privacy,” and I see no reason that we should stretch

irreparable harm to cover the mere assertion that one is being subjected to an

unconstitutional law.

      In any event, even if the plaintiffs’ general constitutional claim presents

some injury, the plaintiffs have a remedy for it: they can contest the constitutional

validity of the CDC’s Order in state court. N. California Power Agency v. Grace

Geothermal Corp., 469 U.S. 1306, 105 S. Ct. 459 (1984) (Rehnquist, J., in

chambers) (considering the availability of remedies in state court when




                                           27
             USCA11 Case: 20-14210           Date Filed: 07/14/2021         Page: 28 of 97



determining whether a movant in federal court has an adequate remedy at law).9

As I described in part II, the plaintiffs are free—and have been throughout the

eviction moratorium—to challenge the Order during their state-court eviction

proceedings. There, the state courts could determine that the CDC’s Order is

indeed unconstitutional, and the plaintiffs would afterwards be free to evict their

tenants. 10



        9
           In many cases, we analyze whether a movant has suffered an “irreparable harm” and
whether the movant lacks an “adequate legal remedy” together. See, e.g., Marine Transp. Lines,
Inc. v. Int’l Org. of Masters, Mates & Pilots, 770 F.2d 1526, 1528 (11th Cir. 1985) (discussing
“irreparable injury to the movant because of the unavailability of an adequate remedy at law”).
This makes sense, as “[o]ften times the concepts of ‘irreparable injury’ and ‘no adequate remedy
at law’ are indistinguishable.” Lewis v. S. S. Baune, 534 F.2d 1115, 1124 (5th Cir. 1976). But it
is important to note that the two requirements should not always be conflated. The requirement
of an inadequate remedy at law determines whether the movant may pursue any equitable relief,
and the requirement of an irreparable injury determines whether the movant may pursue
preliminary injunctive relief. See Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 386
(7th Cir. 1984) (“The absence of an adequate remedy at law is a precondition to any form of
equitable relief. The requirement of irreparable harm is needed to take care of the case where
although the ultimate relief that the plaintiff is seeking is equitable, implying that he has no
remedy at law, he can easily wait till the end of trial to get that relief. . . . Only if he will suffer
irreparable harm—that is, harm that cannot be prevented or fully rectified by the final judgment
after trial—can he get a preliminary injunction.”). In this case, it makes no difference whether
we analyze the two together or separately, as plaintiffs have shown neither an irreparable harm
nor the lack of an adequate remedy at law.
        10
           Now, one may respond that a state court’s order would not prevent the federal
government from prosecuting the plaintiffs for violation of the CDC’s Order. But I find that
improbable. First, if a state court has decided that the CDC’s Order is unconstitutional and
permits one of the landlords to evict their tenant, it would be a remarkable overstep—and
antagonistic to basic principles of federalism—for the Department of Justice to then prosecute
the plaintiff for violating the Order. Second, even if the Department of Justice did choose to
prosecute, the evicting landlord would have a strong defense that they were acting in reliance on
an official pronouncement of the law by the state court. See United States v. Laub, 385 U.S. 475,
487, 87 S. Ct. 574, 581 (1967) (“Ordinarily, citizens may not be punished for actions undertaken
in good faith reliance upon authoritative assurance that punishment will not attach.”); United
States v. Barker, 546 F.2d 940, 947 (D.C. Cir. 1976) (“[A]lthough the basic policy behind the

                                                   28
             USCA11 Case: 20-14210          Date Filed: 07/14/2021         Page: 29 of 97



        Plaintiffs’ access to courts theory suffers from similar defects. Like their

first theory, the plaintiffs’ access to court injury is not one this Court has

traditionally recognized as irreparable. See City of Jacksonville, 896 F.2d at 1285–

86. And, again, this injury has a remedy, which becomes clear when we look at

the requirements for an access to courts claim. To make out a forward-looking

denial-of-access claim, 11 a plaintiff must show that they are “presently den[ied] an

opportunity to litigate.” Christopher v. Harbury, 536 U.S. 403, 413, 122 S. Ct.

2179, 2186 (2002); see also Broudy v. Mather, 460 F.3d 106, 121 n.9 (D.C. Cir.

2006) (stating that although Harbury discussed this requirement in the context of a

backward-looking claim, nothing “suggests that a forward-looking claim can

proceed if a plaintiff can still meaningfully pursue the underlying claim”). Simply

stating that a plaintiff cannot get their preferred remedy at this time is not enough.

See, e.g., City of Jacksonville, 896 F.2d at 1285 (“The possibility that adequate

compensatory or other corrective relief will be available at a later date, in the


mistake of law doctrine is that, at their peril, all men should know and obey the law, in certain
situations there is an overriding societal interest in having individuals rely on the authoritative
pronouncements of officials whose decisions we wish to see respected.” (footnote omitted)).
And third, it is possible that the Department of Justice would seek to intervene in the state court
proceeding to defend the constitutionality of the CDC’s Order and thus would be bound by the
state court’s ultimate ruling.
        11
           In a forward-looking access to courts claim, “the essence of the access claim is that
official action is presently denying an opportunity to litigate for a class of potential plaintiffs.
The opportunity has not been lost for all time, however, but only in the short term; the object of
the denial-of-access suit, and the justification for recognizing that claim, is to place the plaintiff
in a position to pursue a separate claim for relief once the frustrating condition has been
removed.” Christopher v. Harbury, 536 U.S. 403, 413, 122 S. Ct. 2179, 2186 (2002).

                                                  29
         USCA11 Case: 20-14210        Date Filed: 07/14/2021     Page: 30 of 97



ordinary course of litigation, weighs heavily against a claim of irreparable harm.”

(emphasis added) (citation omitted)); Inmates of Suffolk Cnty. Jail v. Rouse, 129

F.3d 649, 660 (1st Cir. 1997) (stating, in the context of an access to court claim,

that there is no constitutional right to a specific form of relief). Here, the plaintiffs

have never been prohibited from commencing eviction proceedings—and, indeed,

other proceedings to recoup rent—in state court. Instead, the plaintiffs are only

subject to some delay (by litigating the validity of the Order) in executing on their

preferred remedy—eviction. In my view, this is not enough to even state an access

to court claim, much less show irreparable injury.

      Put simply, an injunction here does nothing to change the plaintiffs’

position; they still need to go challenge the CDC’s Order in state-court eviction

proceedings. Because our case law conceives of irreparable harm as an injury that

will be suffered “unless the injunction issues,” I see no way to transmute the

plaintiffs’ alleged constitutional injuries into irreparable harms here. Jefferson

Cnty., 720 F.2d at 1519 (emphasis added).

                                           B.

      Plaintiffs have also alleged that because they may not be able to recover

economic damages from their “judgment-proof” tenants, they have suffered

irreparable harm. Again, there are a few problems with this argument.


                                           30
         USCA11 Case: 20-14210         Date Filed: 07/14/2021    Page: 31 of 97



      First, this Court has clearly held that “[a]n injury is ‘irreparable’ only if it

cannot be undone through monetary remedies.” City of Jacksonville, 896 F.2d at

1285. We have stated, however, that “when a later money judgment might undo an

alleged injury,” there may still be irreparable harm if “damages would be ‘difficult

or impossible to calculate.’” Scott v. Roberts, 612 F.3d 1279, 1295 (11th Cir.

2010) (citation omitted). But there is no such difficulty in calculating the

plaintiffs’ concededly “economic damages” here. For this species of irreparable

harm, the plaintiffs have simply alleged that they have not received rent from their

tenants for a certain period of time. It is indisputable that these injuries are

(1) monetary and (2) readily quantifiable; they are simply each tenants’ rent

payment multiplied by the number of unpaid months, plus any late fees or interest.

Because this harm could be undone by a monetary judgment, it is not irreparable.

See City of Jacksonville, 896 F.2d at 1285.

      Second, even if we set aside our case law precluding monetary irreparable

harms, nothing in the CDC’s Order prevents the plaintiffs from pursuing lawsuits

to recover unpaid rent or to enforce the contractual terms of their rental

agreements. Indeed, the Order expressly provides that landlords may continue to

charge or collect “fees, penalties, or interest as a result of the failure to pay rent or

other housing payment on a timely basis.” Order at 55,294. So, although their

tenants are currently unable to pay rent, the plaintiffs are not precluded from

                                            31
         USCA11 Case: 20-14210       Date Filed: 07/14/2021    Page: 32 of 97



obtaining a money judgment and seeking execution on that judgment through, for

example, writs of execution and garnishment.

      On this point, I am unconvinced by the plaintiffs’ reliance on United

States v. Askins & Miller Orthopaedics, P.A., 924 F.3d 1348 (11th Cir. 2019), for

the proposition that the inability to recoup losses is an irreparable harm. As the

District Court correctly pointed out, the IRS in Askins presented extraordinarily

strong evidence that the defendants would be unable to pay a future money

judgment in support of its request for injunctive relief. Id. at 1351–52.

Specifically, the IRS showed that the defendants failed to pay their employment

taxes for seven years. Id. During that time, the IRS expended significant resources

on numerous attempts to collect the debt, each of which the defendants avoided.

Id. at 1352, 1360. As a result, we held that, “in all likelihood, the government will

never recoup these losses.” Id. at 1360.

      By contrast, the plaintiffs’ theory of insolvency relies almost entirely on the

fact that their tenants have submitted CDC declarations stating that they will make

less than $99,000 this year and are currently unable to pay full rent. See Oral

Argument at 6:30–7:30. But plaintiffs have presented no evidence that writs of

execution, garnishment, or other methods of executing on a judgment would be

unsuccessful; no evidence of their tenants’ employment prospects; no evidence of

their tenants’ assets; no evidence of their efforts to collect unpaid rent; and no
                                           32
            USCA11 Case: 20-14210           Date Filed: 07/14/2021        Page: 33 of 97



evidence that the tenants failed to pay rent prior to the pandemic. 12 In fact,

declarations from the plaintiffs suggest that most of their tenants paid on time

before the COVID-19 outbreak. In my view, the plaintiffs’ actual concern is that

they will not be able to collect unpaid rent immediately following the expiration of

the moratorium, not that they will never be able to collect it. Accordingly, I would

hold that the plaintiffs’ speculative allegations of insolvency are not enough to

demonstrate irreparable harm. See Ruffin v. Great Dane Trailers, 969 F.2d 989,

995 (11th Cir. 1992) (“An injunction is inappropriate if the possibility of future

harm to the plaintiff arising out of the behavior plaintiff seeks to enjoin is purely

speculative.”).




       12
           The dissent frames my concern as one grounded in speculation—that I would have this
Court “play hiring manager and guess whether the tenants are likely to receive job offers,
promotions, raises, or additional shifts based on their occupation or current employment status.”
That is not my point at all. Rather, my core concern is that plaintiffs’ evidence starts and ends
with their tenants’ declarations. And the dissent reads those declarations as swearing “to facts
that amount to insolvency.” I do not believe that’s quite right. It is entirely possible that a tenant
simultaneously has a job that would allow for garnished wages in the event that a judgment is
entered against her and (1) has used best efforts to obtain all available government assistance for
rent, (2) expects to earn no more than $99,000 in annual income for 2020, (3) is unable to pay
full rent due to substantial loss of household income, (4) is using best efforts to make partial
payments, and (5) would need to move into a new residence shared by other people who live in
close quarters if evicted. For example, a tenant that is paying only 80% of her rent because she
started a new, lower-paying job during the pandemic may be subject to eviction once the Order
has expired, but she is not necessarily “insolvent.” So, since it is the plaintiffs’ burden of
persuasion on irreparable harm, I believe they need to provide more than just their tenants’
declarations to establish that the tenants are judgment proof.

                                                 33
         USCA11 Case: 20-14210        Date Filed: 07/14/2021     Page: 34 of 97



                                           C.

      Plaintiffs next claim that because they have been “denied access to their

unique real property,” they have been irreparably harmed. But this argument fails

for the same reason as the plaintiffs’ “constitutional harms.”

      At risk of repetition, the CDC’s Order does not—and has never—prevented

the plaintiffs from initiating eviction proceedings in state court. Had the plaintiffs

done so, they could have challenged the constitutionality of the Order and possibly

prevailed, allowing them to evict their tenants. But instead, the plaintiffs sought a

preliminary injunction in federal court that, in effect, gives them nothing. Even

with the injunction, the plaintiffs will still need to return to state court and hash out

the constitutionality of the CDC’s Order during eviction proceedings. See part II,

supra. If the plaintiffs’ alleged harm is the same with or without the injunction, I

see no way that it can be “irreparable.” See Jefferson Cnty., 720 F.2d at 1519

(stating that a movant must show that “he will suffer irreparable injury unless the

injunction issues” (emphasis added)).

      Regardless, I believe the District Court was right to reject the plaintiffs’

categorical contention that temporary deprivation of residential property is a “per

se irreparable injury.” While this Court has said that “irreparable injury is suffered

when one is wrongfully ejected from his home,” Johnson v. U.S. Dep’t of Agric.,


                                           34
            USCA11 Case: 20-14210         Date Filed: 07/14/2021      Page: 35 of 97



734 F.2d 774, 789 (11th Cir. 1984), we did so in the context of residents of those

homes being ejected, not landlords being prevented from repossessing a rental

property. Indeed, we stated that the harm in Johnson was irreparable because the

ejected residents “must live in inadequate, often health endangering housing for

any period of time as a consequence of a wrongful ejectment.” Id. Plaintiffs

cannot shoehorn their alleged harms into that mold by summarily claiming that

they may someday wish to move into the homes they are currently renting to

tenants. As a result, I would conclude that the plaintiffs’ alleged deprivation of

access to their rental properties is not an irreparable harm.

                                              IV.

       In sum, an injunction should issue only if a district court judge finds “that

certain, immediate, and irreparable injury to a substantial interest of the movant

will occur if the application [for the injunction] is denied and the final decree is in

his favor.” Calagaz v. DeFries, 303 F.2d 588, 589 (5th Cir. 1962). 13 No such

harm exists here. With or without the CDC’s eviction moratorium, and with or

without this Court’s decision today, the plaintiffs in this case have been free to

pursue judicial remedies for their injuries: breach of contract actions for unpaid



       13
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.

                                               35
         USCA11 Case: 20-14210     Date Filed: 07/14/2021   Page: 36 of 97



rent and eviction actions to remove nonpaying tenants. The availability of those

judicial remedies, in my view, precludes a finding of irreparable harm and compels

us to affirm the District Court.




                                        36
           USCA11 Case: 20-14210          Date Filed: 07/14/2021      Page: 37 of 97



BRANCH, Circuit Judge, dissenting:

       In 1944, Congress enacted the Public Health Service Act, Pub. L. No. 78-

410, 58 Stat. 682 (codified as amended at 42 U.S.C. § 201 et seq.). The Act

provides, in relevant part, that “[t]he Surgeon General, with the approval of the

Secretary, is authorized to make and enforce such regulations as in his judgment

are necessary to prevent the introduction, transmission, or spread of communicable

diseases . . . from one State or possession into any other State or possession.” 1 42

U.S.C. § 264(a). Three-quarters of a century later, the U.S. Centers for Disease

Control and Prevention (“CDC”) invoked this provision to enact, for the first time,

a nationwide residential eviction moratorium. See Temporary Halt in Residential

Evictions to Prevent the Further Spread of COVID-19, 85 Fed. Reg. 55,292 (Sept.

4, 2020) [hereinafter CDC Order].

       Several landlords and an association of rental housing providers sued the

government to challenge the CDC Order and sought a preliminary injunction,

which the district court denied. 2 On appeal, they argue that the CDC Order

exceeds the CDC’s statutory authority under § 264(a) and that money damages



       1
         This rulemaking authority has been delegated to the Director of the U.S. Centers for
Disease Control and Prevention. See Reorganization Plan No. 3 of 1966, 31 Fed. Reg. 8855
(June 25, 1966); 42 C.F.R. § 70.2.
       2
          The landlords sued the U.S. Department of Health and Human Services (“HHS”), the
CDC, the Secretary of HHS, and the Acting Chief of Staff of the CDC. For convenience, I refer
to these entities collectively as the “government.”

                                               37
           USCA11 Case: 20-14210      Date Filed: 07/14/2021   Page: 38 of 97



against their insolvent tenants would be an inadequate remedy for their financial

harms. Because the landlords have shown that the CDC’s interpretation of

§ 264(a) stretches the meaning of the statute “beyond what the statutory text can

naturally bear,” Fla. Dep’t of Revenue v. Piccadilly Cafeterias, Inc., 554 U.S. 33,

51 (2008), and that money damages against their insolvent tenants would be an

inadequate remedy for their financial harms, the district court abused its discretion

in denying their motion for a preliminary injunction. Accordingly, I respectfully

dissent.

                                 I.     Background

      A.      Facts

              1.      The CDC Order

      On September 4, 2020, the CDC invoked its authority under “Section 361 of

the Public Health Service Act (42 U.S.C. 264) and 42 C.F.R. 70.2” to issue a

nationwide residential eviction moratorium. See CDC Order, 85 Fed. Reg. at

55,292, 55,297. In the order, the CDC explained that:

      [E]victions threaten to increase the spread of COVID-19 as they force
      people to move, often into close quarters in new shared housing
      settings with friends or family, or congregate settings such as
      homeless shelters. The ability of these settings to adhere to best
      practices, such as social distancing or other infection control
      measures, decreases as populations increase. Unsheltered
      homelessness also increases the risk that individuals will experience
      severe illness from COVID-19.



                                          38
           USCA11 Case: 20-14210          Date Filed: 07/14/2021        Page: 39 of 97



Id. at 55,296. While the CDC Order is in place, “landlords are prohibited from

evicting a covered person from a residential property for the non-payment of

rent.” 3

       To qualify as a “covered person,” a tenant must provide their landlord with a

declaration stating, under penalty of perjury, that they:

       (1) have “used best efforts to obtain all available government
       assistance for rent or housing”; 4
       (2) “expect to earn no more than $99,000 in annual income”;
       (3) are “unable to pay [their] full rent or make a full housing payment
       due to substantial loss of household income”;
       (4) are “using best efforts to make timely partial payments that are as
       close to the full payment as [their] circumstances may permit, taking
       into account other nondiscretionary expenses”; and
       (5) “would likely [be] rendere[d] . . . homeless [by eviction]—or
       force[d] . . . to move into and live in close quarters in a new
       congregate or shared living setting—because [they] ha[ve] no other
       available housing options.” 5

Id. at 55,293. The CDC Order is not limited in its application to tenants infected

with or exposed to COVID-19. Id.




       3
         The CDC Order defines “eviction” as “any action by a landlord, owner of a residential
property, or other person with a legal right to pursue eviction or a possessory action, to remove
or cause the removal of a covered person from a residential property. This does not include
foreclosure on a home mortgage.” 85 Fed. Reg. at 55,293.
       4
         “‘Available government assistance’ means any governmental rental or housing payment
benefits available to the individual or any household member.” CDC Order, 85 Fed. Reg. at
55,293.
       5
         The CDC Order defines “available housing” as “any available, unoccupied residential
property, or other space for occupancy in any seasonal or temporary housing, that would not
violate Federal, State, or local occupancy standards and that would not result in an overall
increase of housing cost to such individual.” 85 Fed. Reg. at 55,293.

                                                39
         USCA11 Case: 20-14210       Date Filed: 07/14/2021    Page: 40 of 97



      The CDC Order states that it “does not relieve any individual of any

obligation to pay any rent, make a housing payment, or comply with any other

obligation that the individual may have under a tenancy, lease, or similar contract.”

Id. at 55,294. Nor does it “preclude[] the charging or collecting of fees, penalties,

or interest as a result of the failure to pay rent or other housing payment on a

timely basis, under the terms of any applicable contract.” Id. Finally, it permits a

landlord to evict a tenant, based on the tenant’s:

      (1) [e]ngaging in criminal activity while on the premises;
      (2) threatening the health or safety of other residents;
      (3) damaging or posing an immediate and significant risk of damage
      to property;
      (4) violating any applicable building code, health ordinance, or similar
      regulation relating to health or safety; or
      (5) violating any other contractual obligation, other than the timely
      payment of rent or similar housing-related payment (including non-
      payment or late payment of fees, penalties, or interest).

Id. (footnote omitted).

      The CDC Order was initially set to expire on December 31, 2020. Id. at

55,297. On December 27, 2020, Congress passed the Consolidated Appropriations

Act of 2021, Pub. L. No. 116-260, 134 Stat. 1182, 2078–79 (2020), which states:

“The order issued by the Centers for Disease Control and Prevention under section

361 of the Public Health Services Act (42 U.S.C. 264), entitled ‘Temporary Halt in

Residential Evictions To Prevent the Further Spread of COVID-19 . . . is extended

through January 31, 2021, notwithstanding the effective dates specified in such


                                          40
         USCA11 Case: 20-14210      Date Filed: 07/14/2021   Page: 41 of 97



Order.” Congress also appropriated $25 billion in emergency rental assistance for

certain tenants. See id. at 2069–78. On January 29, 2021, the CDC extended the

order through March 31, 2021. See Temporary Halt in Residential Evictions to

Prevent the Further Spread of COVID-19, 86 Fed. Reg. 8020–21, 8025 (Feb. 3,

2021). And on March 29, 2021, the CDC extended the order through June 30,

2021. See Temporary Halt in Residential Evictions to Prevent the Further Spread

of COVID-19, 86 Fed. Reg. 16,731, 16,738 (Mar. 31, 2021).

      On March 11, 2021, Congress passed the American Rescue Plan Act of

2021, Pub. L. No. 117-2, 135 Stat. 4, 54–58, which appropriated another $21.5

billion in emergency rental assistance. Finally, on June 24, 2021, the CDC

extended the order through July 31, 2021. See Temporary Halt in Residential

Evictions to Prevent the Further Spread of COVID-19, 86 Fed. Reg. 34,010,

34,016 (June 28, 2021). Although the CDC states that it “does not plan to extend

the Order further,” it has reserved the power to do so in case of “an unexpected

change in the trajectory of the pandemic.” Id. at 34,013.

             2.    The Landlords

                   i.     Richard Lee Brown

      Richard Lee Brown owns a residential property in Winchester, Virginia. In

his declaration, he alleges that his tenant has fallen behind on rent and owes $8,092




                                         41
            USCA11 Case: 20-14210          Date Filed: 07/14/2021       Page: 42 of 97



in unpaid rent. He states that, based on information provided to him by his tenant,6

he believes that she is a “covered person” as defined by the CDC Order, but that he

still intends to seek an eviction against her. He alleges that his “tenant is also

insolvent, and [he] will not be able to obtain any economic relief or damages from

her.”

                       ii.    Jeffrey Rondeau

        Jeffrey Rondeau owns a residential property in Vale, North Carolina, that he

purchased “to be [his] home when [he] retire[s].” In his declaration, he alleges that

his tenant owes $2,100 in unpaid rent and associated legal fees and has not paid

any rent since July 6, 2020. He alleges that, after he obtained a writ of summary

ejectment from a North Carolina state court, his tenant provided him with an

affidavit consistent with the CDC Order, but that he still intends to evict the tenant.

Rondeau declared that his tenant is insolvent and that if he is “unable to earn any

rental income for the property prior to January 2021, [he] will likely be unable to

pay [his] existing mortgage and will be at risk of foreclosure.” During the

pendency of this appeal, however, his tenant vacated the property.



        6
          “At the preliminary injunction stage, a district court may rely on affidavits and hearsay
materials which would not be admissible evidence for a permanent injunction, if the evidence is
appropriate given the character and objectives of the injunctive proceeding.” Levi Strauss & Co.
v. Sunrise Int’l Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995) (quotation omitted). The district
court accepted the averments in the landlords’ declarations and its decision to do so was not
clearly erroneous.

                                                42
           USCA11 Case: 20-14210           Date Filed: 07/14/2021       Page: 43 of 97



                       iii.   David Krausz

       David Krausz owns a residential property in Columbia, South Carolina. In

his declaration, he alleges that his tenant fell behind on rent in July 2020 and owes

approximately $2,265 in unpaid rent.7 Shortly after he filed for an eviction in July

2020, he entered into a consent agreement with the tenant, which provided that the

tenant would have four days to pay $700 towards past-due rent, and then was

required to pay an additional $2,265 in unpaid rent by August 31, 2020. Although

the tenant paid the $700, she failed to pay any portion of the outstanding $2,265.

       Krausz then scheduled an eviction of his tenant. Before the eviction could

be carried out, his “tenant provided the South Carolina court with a declaration

consistent with the CDC’s September 4, 2020 eviction order” and “[t]he South

Carolina court . . . immediately stayed the eviction.”8 Krausz alleges that his

“tenant appears to be insolvent, and [he] will not likely be able to obtain any

economic relief or damages from her.”

                       iv.    Sonya Jones

       7
          Krausz filed his declaration on September 17, 2020. Under the lease agreement with his
tenant, his tenant owes $700 each month in rent.
       8
          Although the South Carolina court stayed the eviction in purported compliance with the
CDC Order, nothing in the Order itself dictates that course of action. Instead, the CDC Order
regulates the behavior of “a landlord, owner of a residential property, or other person with a legal
right to pursue eviction or possessory action.” 85 Fed. Reg. at 55,296; see id. (noting that
“cooperating State and local authorities” may enforce the CDC Order, but not requiring them to
do so). The concurrence takes the position that the CDC Order is “an affirmative defense to
eviction” in state court. But nothing in the CDC Order purports to create an affirmative defense
to eviction or legal rights for a tenant. See 85 Fed. Reg. at 55,296.

                                                43
         USCA11 Case: 20-14210       Date Filed: 07/14/2021   Page: 44 of 97



      Sonya Jones owns a residential property in Jesup, Georgia. In her

declaration, she alleges that her tenant fell behind on rent and owes more than

$1,800 in unpaid rent. After Jones initiated eviction proceedings in a Georgia

court, “the tenant said that his challenge to the eviction was related to the COVID-

19 pandemic, and the court continued all proceedings until January 2021 in

purported compliance with [the] CDC’s eviction moratorium order.” Jones states

that, based on the information provided to her by her tenant and her tenant’s

representations in court, she believes he is a “covered person” as defined by the

CDC Order. Like the other landlords, she alleges that her “tenant is also insolvent,

and [she] will not be able to obtain any economic relief or damages from him.”

                    v.    The National Apartment Association

      The National Apartment Association is “the largest national trade

association dedicated to the interests of rental housing providers in the United

States.” It “represents the owner[s] and managers of over 10 million apartment

homes and has 85,185 members that [allegedly] have been irreparably harmed by

the CDC Order and its unwarranted insertion of authority into landlord/tenant

regulation in an area historically addressed by the courts and state legislatures.” In

particular, the Association alleges that “the CDC order has limited housing owners

and managers from providing contracted services to tenants who have paid their

rent and paying financial obligations like taxes and mortgages.”


                                          44
            USCA11 Case: 20-14210           Date Filed: 07/14/2021        Page: 45 of 97



       B.      Procedural History

       The landlords filed a complaint against the government in the U.S. District

Court for the Northern District of Georgia and sought a preliminary injunction that

would block the government from enforcing the CDC Order. In their motion for a

preliminary injunction, the landlords argued that the CDC Order exceeds the

statutory authorization of § 264(a), and that, without an injunction, they will

“suffer irreparable [financial] harm . . . through lost business opportunities that

[cannot] be recovered from the tenant[s]” because “tenants covered by the CDC

Order, by definition, are insolvent.” 9 See 5 U.S.C. § 706(2)(C) (providing that we

must “hold unlawful and set aside agency action . . . found to be . . . in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right”).

       In its response, the government argued that the CDC acted within its

statutory authority when it issued the order and that the landlords had failed to

demonstrate that they would suffer an irreparable injury absent an injunction. The

government argued that the landlords’ allegations about their tenants’ insolvency

“lack[ed] support” and did not meet their burden of “a well-supported showing that


       9
          The landlords asserted two additional theories on the merits—that the CDC Order is
arbitrary and capricious and that it violates their right of access to the courts—and two additional
theories of irreparable injury—the violation of their constitutional rights and the loss of unique
real property. Because the landlords demonstrated a substantial likelihood of success on their
argument that the CDC Order exceeds the statutory authorization of § 264(a), see Part III.B,
infra, and that Krausz’s financial harms qualify as an irreparable injury, see Part III.C, infra, I do
not address their alternative theories on the merits or of irreparable injury.

                                                 45
         USCA11 Case: 20-14210       Date Filed: 07/14/2021    Page: 46 of 97



a future monetary judgment will be inadequate.” The landlords replied that “the

CDC Order requires the tenant to be insolvent and ‘unable to pay the full rent . . .

due to a substantial loss of household income’ and using ‘best efforts to make

timely partial payments.’”

      The district court held an evidentiary hearing on the motion on October 20,

2020. At the hearing, the landlords argued that “the fact that these tenants are all

covered persons under the CDC order makes them per se judgment proof.” The

government responded that the landlords failed to “ma[ke] the requisite evidentiary

showing that any of these . . . tenants are insolvent.” In particular, the government

argued that “the [CDC] order [does] not require that the tenants be insolvent, the

order requires that the tenants make below a certain income threshold and are

unable to pay full rent and are using best efforts to make timely partial payments.”

      The district court challenged the landlords’ argument about their tenants’

insolvency. It stated: “I’m looking at the [tenants’] declaration[s], where does it

say [the tenants] are insolvent? I see that it says they’re unable to make full rent,

but where in the declaration does it say ‘I am insolvent’”? The landlords conceded

that “the declaration itself doesn’t say they’re insolvent,” but argued that the fact

that their tenants met the terms of the CDC Order, especially “condition[s] three

and four”—that “they are unable to pay the full rent or make a full housing

payment due to a substantial loss of household income” and that “they are using


                                          46
            USCA11 Case: 20-14210          Date Filed: 07/14/2021       Page: 47 of 97



best efforts to make timely partial payments as close to full payment as the

individual’s circumstances permit”—coupled with “the fact that these individual

tenants are all paying nothing, that equates to a declaration that these tenants are

unable to pay anything towards their rent, that is a declaration under oath that the

best efforts that they can make because of their financial circumstances is zero

payment.”10 After the hearing, the district court issued an order denying the

landlords’ motion for a preliminary injunction. It found that the landlords failed to

“establish[] their burden of persuasion as to any of the . . . prerequisites” for a

preliminary injunction.

       In its order, the district court rejected the landlords’ argument “that the CDC

acted without statutory and regulatory authority.” It found that “the plain

language” of § 264(a) makes clear that “Congress gave the Secretary of HHS broad

power to issue regulations necessary to prevent the introduction, transmission, or

spread of communicable diseases.” Based on “the clear and broad delegation of

authority in the first sentence of § 264(a); the context provided by the subsequent

subsections; . . . and persuasive authority from” Independent Turtle Farmers of



       10
          The district court also inquired whether the landlords had made use of funds pursuant
to the Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-136, 134
Stat. 281 (2020). The landlords responded “with confidence . . . that the forenamed plaintiffs . . .
have [not] received any sort of governmental assistance . . . that offsets what’s happening to
them.” The district court then asked the government whether “these landlords . . . [were] eligible
for any CARES Act funds.” The government responded that it did not know.

                                                47
            USCA11 Case: 20-14210           Date Filed: 07/14/2021        Page: 48 of 97



Louisiana v. United States, 703 F. Supp. 2d 604 (W.D. La. 2010), it found that the

landlords failed to establish a likelihood of success on the merits that the CDC

acted without statutory and regulatory authority.

       The district court also found that the landlords “ha[d] not met their burden to

clearly show an irreparable injury.” In the district court’s view, the landlords

failed to demonstrate “that their tenants are insolvent, and thus any judgment

obtained against them would be uncollectible.” It cited our decision in United

States v. Askins & Miller Orthopaedics, P.A., 924 F.3d 1348 (11th Cir. 2019), to

fault the landlords for failing to “presen[t] any evidence regarding collection

measures that they have taken to ensure that the rent is paid or whether a legal tool,

such as a levy or garnishment, would be unsuccessful in the event a judgment is

entered at a later time.” It also faulted the landlords for failing to introduce

evidence regarding:

       the occupation of any of the tenants, whether they are employed or
       unemployed (and, if unemployed, their prospect for reemployment),
       whether they are (or have been) sick, whether they have money in the
       bank, whether they qualify for some type of government assistance,
       whether they could obtain a loan to cover their rent or the nature of
       their credit histories. 11

       11
          The district court also rejected the landlords’ alternative theory of irreparable injury
predicated on the loss of unique real property. It found that “[t]here is no evidence before the
Court that any of the individual plaintiffs reside in the properties or are in danger of losing those
properties,” and that the landlords had failed to demonstrate any unique factors related to their
properties because the properties were merely “rental property.” This finding was clearly
erroneous.


                                                 48
            USCA11 Case: 20-14210        Date Filed: 07/14/2021       Page: 49 of 97



       Finally, the district court found that “the public’s interest in controlling the

spread of COVID-19 i[s] not outweighed by [the landlords’] interests in preventing

the . . . economic harm alleged here.” It found that the government “has shown

that COVID-19 is an easily transmissible, potentially serious and sometimes fatal

disease,” and that “the consequences of eviction (overcrowding, homelessness and

housing instability) undermine crucial strategies for containing COVID-19.” It

then found that “[a]lthough [the landlords] have shown an economic harm, that

economic harm pales in comparison to the significant loss of lives that [the

government] ha[s] demonstrated could occur should the Court block the Order.”

The landlords timely appealed.12

                                 II.    Standard of Review

       We review the denial of a preliminary injunction for abuse of discretion,

reviewing the district court’s findings of fact for clear error and its legal

conclusions de novo. Scott v. Roberts, 612 F.3d 1279, 1289 (11th Cir. 2010). “A

district court abuses its discretion if it applies an incorrect legal standard, applies



        In his declaration, Rondeau stated that the property his tenant was occupying was one
that he “purchased . . . to be [his] home when [he] retire[s]”—a unique factor—and that if he was
“unable to earn any rental income for the property prior to January 2021, [he would] likely be
unable to pay [his] existing mortgage and [would] be at risk of foreclosure”—which constitutes
danger of losing the property. Thus, it was clearly erroneous for the district court to find that
Rondeau failed to establish irreparable injury. Nevertheless, Rondeau’s tenant vacated the
property during the pendency of this appeal, so I do not address Rondeau’s injuries.
       12
         After the appeal was docketed, the landlords filed a motion for an injunction pending
appeal. We denied their motion.

                                               49
           USCA11 Case: 20-14210     Date Filed: 07/14/2021    Page: 50 of 97



the law in an unreasonable or incorrect manner, follows improper procedures in

making a determination, or makes findings of fact that are clearly erroneous.”

Aycock v. R.J. Reynolds Tobacco Co., 769 F.3d 1063, 1068 (11th Cir. 2014)

(citation omitted).

                                  III.   Discussion

      To obtain a preliminary injunction, the landlords must demonstrate: (1) “a

substantial likelihood of success on the merits”; (2) that they will suffer an

irreparable injury unless the injunction is granted; (3) that the harm from the

threatened injury outweighs the harm the injunction would cause the opposing

party; and (4) that the injunction “would not be adverse to the public interest.”

Swain v. Junior, 961 F.3d 1276, 1284–85 (11th Cir. 2020). The third and fourth

factors “‘merge’ when, as here, the [g]overnment is the opposing party.” Id. at

1293 (quotation omitted); cf. Nken v. Holder, 556 U.S. 418, 435 (2009).

      A.      Standing

      Before turning to the merits, we must address whether the landlords have

standing to sue. Lewis v. Governor of Ala., 944 F.3d 1287, 1296 (11th Cir. 2019)

(en banc) (“Because standing to sue implicates jurisdiction, a court must satisfy

itself that the plaintiff has standing before proceeding to consider the merits of her

claim.”); see Plains Com. Bank v. Long Fam. Land & Cattle Co., 554 U.S. 316,




                                          50
            USCA11 Case: 20-14210          Date Filed: 07/14/2021       Page: 51 of 97



324 (2008) (“[W]e bear an independent obligation to assure ourselves that

jurisdiction is proper before proceeding to the merits.”).

       “The irreducible constitutional minimum of Article III standing entails three

elements: injury in fact, causation, and redressability.” Hunstein v. Preferred

Collection & Mgmt. Servs., Inc., 994 F.3d 1341, 1345 (11th Cir. 2021) (quotation

omitted). Because the landlords seek only injunctive relief, only one plaintiff with

standing is required. See Crawford v. Marion Cnty. Elec. Bd., 553 U.S. 181, 189

n.7 (2008); Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252,

264 n.9 (1977). I conclude that Krausz has standing and thus do not address the

other landlords’ standing. 13

               1.      Injury in Fact

       Krausz has adequately alleged an injury in fact. An injury in fact “must be

concrete and particularized and actual or imminent, not conjectural or

hypothetical.” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014)

(quotation omitted). “An allegation of future injury may suffice if . . . there is a




       13
          Because I do not address the other landlords’ standing, I do not consider their
individual claims in determining whether the landlords have demonstrated the prerequisites for a
preliminary injunction. In determining whether the landlords have demonstrated a substantial
likelihood of success on the merits, irreparable injury, and that the balance of the harms and
public interest favor an injunction, I will focus exclusively on Krausz’s claims. See Part III.B, C,
and D, infra.

                                                51
         USCA11 Case: 20-14210       Date Filed: 07/14/2021    Page: 52 of 97



substantial risk that the harm will occur.” Id. (quotation omitted); see Muransky v.

Godiva Chocolatier, Inc., 979 F.3d 917, 927 (2020) (en banc).

      In his declaration, Krausz alleges that he was granted a writ of ejectment to

evict his tenant. But before the eviction could take place, he alleges, his “tenant

provided the South Carolina court with a declaration consistent with the CDC’s

September 4, 2020 eviction order” and “[t]he South Carolina court then

immediately stayed the eviction.” As a result of the stayed eviction, he alleges that

he has “incurred significant economic damages, including approximately $2,265 in

unpaid rent and fees.” These allegations are sufficient to establish an injury in fact.

See Susan B. Anthony List, 573 U.S. at 158; see also Czyzewski v. Jevic Holding

Corp., 137 S. Ct. 973, 983 (2017) (“For standing purposes, a loss of even a small

amount of money is ordinarily an ‘injury.’”).

      In addition to the economic damages he has already suffered, Krausz has

sufficiently alleged a future injury—“the lost opportunity to rent or use the

property at fair market value of at least $700 per month.” Under the terms of his

lease agreement, his tenant is required to pay $700 each month in rent. But the

tenant has filed a declaration stating, under penalty of perjury, that she is “unable

to pay rent because of economic stress arising from the COVID-19 pandemic.”

Because there is a substantial risk that Krausz will not receive the rent payments




                                          52
           USCA11 Case: 20-14210      Date Filed: 07/14/2021    Page: 53 of 97



contemplated under the lease agreement, he has adequately demonstrated a future

injury. See Muransky, 979 F.3d at 927.

      2.      Traceability and Redressability

      Krausz has also adequately demonstrated that his injuries are traceable to the

government’s conduct and redressable by a favorable judicial decision. The

doctrines of traceability and redressability are closely linked, so I will consider

them together. See 13A Charles A. Wright et al., Federal Practice and Procedure

§ 3531.6 (3d ed. June 2021 update) (“The remedial-benefit dimension of standing

analysis blends into causation.”).

      Traceability is the requirement that a plaintiff’s injury be “fairly traceable to

the challenged action of the defendant, and not the result of the independent action

of some third party not before the court.” Lujan v. Defs. of Wildlife, 504 U.S. 555,

560 (1992) (alterations adopted). “[E]ven harms that flow indirectly from the

action in question can be said to be ‘fairly traceable’ to that action for standing

purposes.” Wilding v. DNC Servs. Corp., 941 F.3d 1116, 1125 (11th Cir. 2019)

(alterations in original) (quotation omitted); see Loggerhead Turtle v. Cnty.

Council of Volusia Cnty., 148 F.3d 1231, 1247 (11th Cir. 1998) (“[S]tanding is not

defeated merely because the alleged injury can be fairly traced to the actions of

both parties and non-parties.”).




                                          53
         USCA11 Case: 20-14210        Date Filed: 07/14/2021    Page: 54 of 97



      Krausz’s injuries are fairly traceable to the CDC Order. The Order states:

“[A] landlord . . . shall not evict any covered person from any residential property

in any State or U.S. territory in which there are documented cases of COVID-19

that provides a level of public-health protections below the requirements listed in

this Order.” 85 Fed. Reg. at 55,296. Krausz was granted a writ of ejectment by a

South Carolina court and had scheduled an eviction, but the state court stayed the

eviction after his “tenant provided [it] with a declaration consistent with the CDC’s

September 4, 2020 eviction order.” Thus, the eviction was stayed because of the

CDC Order and Krausz’s injuries are fairly traceable to it.

      Redressability is the requirement that “a favorable decision would amount to

a significant increase in the likelihood that the plaintiff would obtain relief that

directly redresses the injury suffered.” Fla. Wildlife Fed’n, Inc. v. S. Fla. Water

Mgmt. Dist., 647 F.3d 1296, 1304 (11th Cir. 2011) (quotation omitted). “Financial

loss . . . is a paradigmatic example of an injury in fact that is redressable by a

favorable judicial decision.” Pincus v. Am. Traffic Sols., Inc., 986 F.3d 1305, 1310

n.7 (11th Cir. 2021).

      In assessing redressability, “we ask whether a decision in a plaintiff’s favor

would significantly increase . . . the likelihood that she would obtain relief that

directly redresses the injury that she claims to have suffered.” Lewis, 944 F.3d at

1301 (alterations adopted) (quotations omitted). We have also held that “it must be


                                           54
            USCA11 Case: 20-14210         Date Filed: 07/14/2021        Page: 55 of 97



the effect of the court’s judgment on the defendant—not an absent third party—

that redresses the plaintiff’s injury, whether directly or indirectly.” Id. (quotation

omitted) (emphasis omitted).

       The concurrence argues that Krausz’s injuries are not redressable because

neither his tenant nor the state court is a party in this case and neither will be bound

by an injunction issued by the district court. 14 In its view, although “the state court

could take judicial notice of this Court’s decision and the subsequent injunction,

they do not bind that court to any particular result.” See Glassroth v. Moore, 335

F.3d 1282, 1302 n.6 (11th Cir. 2003) (“[S]tate courts when acting judicially . . . are

not bound to agree with or apply the decisions of federal district courts and courts

of appeal.”). But that concern does not defeat redressability here. See Lujan, 504

U.S. at 562 (noting that a plaintiff may still establish standing where “one or more

of the essential elements of standing depends on the unfettered choices made by

independent actors not before the courts and whose exercise of broad and

legitimate discretion the courts cannot presume either to control or to predict”

(internal citation omitted)). An “injury produced by [a defendant’s] determinative

or coercive effect upon the action of [a third party]” may still be redressable.



       14
          The concurrence disclaims any reliance on the doctrine of redressability and insists that
its concern is “irreparable harm, not standing,” because the issuance of a preliminary injunction
here would “do[] nothing” for the landlords. But if a preliminary injunction would not redress
the landlords’ injuries, the landlords would lack standing to seek a preliminary injunction.

                                                55
         USCA11 Case: 20-14210       Date Filed: 07/14/2021   Page: 56 of 97



Bennett v. Spear, 520 U.S. 154, 169 (1997) (alterations adopted) (internal citations

omitted).

      Although the South Carolina court is not strictly bound to apply our decision

or the district court’s decisions, see Glassroth, 335 F.3d at 1302 n.6, its own

decision to stay the eviction of Krausz’s tenant was not unfettered and free from

coercion. As a state court, the South Carolina court is bound to follow federal law.

See U.S. Const. art. VI (“This Constitution, and the Laws of the United States

which shall be made in Pursuance thereof . . . shall be the supreme Law of the

Land; and the Judges in every State shall be bound thereby, any Thing in the

Constitution or Laws of any State to the Contrary notwithstanding.”). And the

South Carolina court stayed the eviction in purported compliance with the CDC

Order.

      Further, it is substantially likely that the South Carolina court would abide

by our interpretation of the federal statute that the CDC invoked to issue the Order.

See Made in the USA Found. v. United States, 242 F.3d 1300, 1309–10 (11th Cir.

2001) (“[W]e may assume it is substantially likely that the President and other

executive and congressional officials would abide by an authoritative interpretation

of the census statute and constitutional provision by the District Court, even though

they would not be directly bound by such a determination.” (quoting Franklin v.

Massachusetts, 505 U.S. 788, 803 (1992))); cf. Dep’t of Comm. v. New York, 139


                                          56
             USCA11 Case: 20-14210          Date Filed: 07/14/2021         Page: 57 of 97



S. Ct. 2551, 2566 (2019) (“Respondents’ theory of standing thus does not rest on

mere speculation about the decisions of third parties; it relies instead on the

predictable effect of Government action on the decisions of third parties.”).

Krausz was granted a writ of ejectment and was entitled to evict his tenant under

South Carolina law. The South Carolina court stayed the eviction only after it was

presented with the CDC Order and a declaration from Krausz’s tenant consistent

with that order. Thus, Krausz has demonstrated a substantial likelihood of

redressability. See Wilding, 941 F.3d at 1126–27 (“To have Article III standing, a

plaintiff need not demonstrate anything more than . . . a substantial likelihood of

redressability.” (quotation omitted)).

                                               *        *      *

        Because Krausz has adequately alleged an injury in fact, traceability, and

redressability, he has standing to seek an injunction. I now turn to the merits of

this appeal and the four factors the landlords must establish to obtain a preliminary

injunction.

        B.      Likelihood of Success on the Merits15




        15
          While the majority “ha[s] doubts about the district court’s ruling . . . [that] the plaintiffs
[did not establish that they] are likely to succeed on the merits,” it reaches no conclusion about
whether the landlords have established a likelihood of success on the merits. Therefore, I must
conduct an independent analysis of whether the landlords have established a likelihood of
success on the merits.

                                                   57
            USCA11 Case: 20-14210         Date Filed: 07/14/2021       Page: 58 of 97



       The district court abused its discretion in finding that the landlords failed to

establish a substantial likelihood of success on the merits of their claim that the

CDC Order exceeds statutory authority. Under the Administrative Procedure Act,

we must “hold unlawful and set aside agency action . . . found to be . . . in excess

of statutory . . . authority.” 5 U.S.C. § 706(2)(C).

       The CDC Order invokes 42 U.S.C. § 264(a) as authority. 16 See 85 Fed. Reg.

at 55,297. Thus, I begin my analysis with the text of § 264(a). See Whaley v.

Guillen (In re Guillen), 972 F.3d 1221, 1226 (11th Cir. 2020).

       Section 264(a) provides:

       The Surgeon General, with the approval of the Secretary, is authorized
       to make and enforce such regulations as in his judgment are necessary
       to prevent the introduction, transmission, or spread of communicable
       diseases from foreign countries into the States or possessions, or from
       one State or possession into any other State or possession. For
       purposes of carrying out and enforcing such regulations, the Surgeon
       General may provide for such inspection, fumigation, disinfection,
       sanitation, pest extermination, destruction of animals or articles found
       to be so infected or contaminated as to be sources of dangerous


       16
          The CDC Order also invokes 42 C.F.R. § 70.2 as authority. 85 Fed. Reg. at 55,297.
But an administrative rule cannot exceed the scope of the statute upon which it is predicated. See
Ernst & Ernst v. Hochfelder, 425 U.S. 185, 214 (1976); Ctr. for Biological Diversity v. U.S.
Army Corps of Eng’rs, 941 F.3d 1288, 1299 (11th Cir. 2019) (“[R]egulations cannot contradict
their animating statutes or manufacture additional agency power.”); see also 5 U.S.C.
§ 706(2)(C). Because 42 C.F.R. § 70.2 was promulgated under the authority of § 264(a), see
Control of Communicable Diseases; Apprehension and Detention of Persons with Specific
Diseases; Transfer of Regulations, 65 Fed. Reg. 49,906, 49,908 (Aug. 16, 2000), it cannot
independently authorize the CDC Order if the Order exceeds the powers conferred in § 264(a).
See FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 161 (2000) (“[A]n
administrative agency’s power to regulate . . . must always be grounded in a valid grant of
authority from Congress.”).

                                               58
         USCA11 Case: 20-14210       Date Filed: 07/14/2021    Page: 59 of 97



      infection to human beings, and other measures, as in his judgment
      may be necessary.

42 U.S.C. § 264(a). The landlords argue that § 264(a) does not grant the Director

of the CDC the authority to implement a nationwide residential eviction

moratorium because the authority set out in § 264(a) is limited to “actions taken

with respect to infected articles and people.” The government counters that,

although § 264(a) “do[es] not confer unbounded authority . . . [it] provide[s]

substantial flexibility for the CDC to act to prevent the interstate spread of

disease”—including through implementing a nationwide residential eviction

moratorium.

      There are two provisions in § 264(a) that could be interpreted to provide

authority for the CDC Order: (1) the first sentence—which grants the Director of

the CDC the authority to “make and enforce such regulations as in his judgment

are necessary to prevent the introduction, transmission, or spread of communicable

diseases,” and (2) the second sentence—which grants the Director of the CDC the

authority to “provide for such inspection, fumigation, disinfection, sanitation, pest

extermination, destruction of animals or articles found to be so infected or

contaminated as to be sources of dangerous infection to human beings, and other

measures, as in his judgment may be necessary.” 42 U.S.C. § 264(a). But neither

of these provisions reasonably can be interpreted to authorize the CDC Order.

              1.    The First Sentence of § 264(a)

                                          59
            USCA11 Case: 20-14210         Date Filed: 07/14/2021        Page: 60 of 97



       Although the first sentence of § 264(a) could be read literally to authorize

the CDC Order—because it empowers the Director of the CDC to “make and

enforce such regulations as in his judgment are necessary to prevent the

introduction, transmission, or spread of communicable diseases”—such a reading

is not a reasonable construction of the statute because it ignores the effect of the

rest of § 264.17

       Instead, the first sentence of § 264(a) should be read in light of the other

provisions of § 264—that is, as granting the Director of the CDC general

rulemaking power, subject to the specific limitations set out immediately following

the grant. See Ala. Ass’n of Realtors v. U.S. Dep’t of Health & Hum. Servs.,

No. 20-cv-3377, 2021 WL 1779282, at *5 (D.D.C. May 5, 2021) (“[The] broad

grant of rulemaking authority in the first sentence of § 264(a) is tethered to—and

narrowed by—the second sentence.”); see also Florida v. Becerra, No. 21-cv-839,

2021 WL 2514138, at *19 (M.D. Fla. June 18, 2021). 18


       17
          See Bostock v. Clayton Cnty., 140 S. Ct. 1731, 1828 (2020) (Kavanaugh, J., dissenting)
(“Statutory Interpretation 101 instructs courts to follow ordinary meaning, not literal meaning,
and to adhere to the ordinary meaning of phrases, not just the meaning of the words in a
phrase.”); see also Antonin Scalia, A Matter of Interpretation 23 (1997) (“A text should not be
construed strictly, and it should not be construed leniently; it should be construed reasonably, to
contain all that it fairly means.”); Amy Coney Barrett, Assorted Canards of Contemporary Legal
Analysis: Redux, 70 Case W. Res. L. Rev. 855, 859 (2020) (“[T]extualism isn’t a mechanical
exercise, but rather one involving a sophisticated understanding of language as it’s actually used
in context.”).
       18
          Agencies, like the CDC, “are bound, not only by the ultimate purposes Congress has
selected, but by the means it has deemed appropriate, and prescribed, for the pursuit of those


                                                60
            USCA11 Case: 20-14210            Date Filed: 07/14/2021       Page: 61 of 97



       For example, the second sentence of § 264(a) provides that “[f]or purposes

of carrying out and enforcing such regulations, the Surgeon General may provide

for such inspection, fumigation, disinfection, sanitation, pest extermination,

destruction of animals or articles found to be so infected or contaminated as to be

sources of dangerous infection to human beings, and other measures, as in his

judgment may be necessary.” Further, § 264(d) provides that “[r]egulations

prescribed under this section may provide for the apprehension and examination of

any individual reasonably believed to be infected with a communicable disease.” 19

Reading the first sentence of § 264(a) broadly to authorize the Director of the CDC

to make and enforce any measure would make the second sentence of § 264(a) and

the entirety of § 264(d) unnecessary.20 See TRW Inc. v. Andrews, 534 U.S. 19, 31


purposes.” MCI Telecomms. Corp. v. Am. Tel. & Tel. Co., 512 U.S. 218, 231 n.4 (1994); see
Ernst & Ernst, 425 U.S. at 213–14; see also D. Ginsberg & Sons, Inc. v. Popkin, 285 U.S. 204,
208 (1932) (“General language of a statutory provision, although broad enough to include it, will
not be held to apply to a matter specifically dealt with in another part of the same enactment.
Specific terms prevail over the general in the same or another statute which otherwise might be
controlling.” (citation omitted)); In re Read, 692 F.3d 1185, 1191 (11th Cir. 2012).
       19
            Section 264(d) provides, in relevant part, that:
       Regulations prescribed under this section may provide for the apprehension and
       examination of any individual reasonably believed to be infected with a
       communicable disease in a qualifying stage and (A) to be moving or about to
       move from a State to another State; or (B) to be a probable source of infection to
       individuals who, while infected with such disease in a qualifying stage, will be
       moving from a State to another State. Such regulations may provide that if upon
       examination any such individual is found to be infected, he may be detained for
       such time and in such manner as may be reasonably necessary.
       20
          The government takes the opposite position. It argues that § 264(b), (c), and (d)
indicate that the authority granted in the first sentence of § 264(a) is not limited by the second


                                                   61
          USCA11 Case: 20-14210            Date Filed: 07/14/2021        Page: 62 of 97



(2001) (“It is ‘a cardinal principle of statutory construction’ that ‘a statute ought,

upon the whole, to be so construed that, if it can be prevented, no clause, sentence,

or word shall be superfluous, void, or insignificant.’” (quoting Duncan v. Walker,

533 U.S. 167, 174 (2001))); see Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253

(1992) (“[C]ourts should disfavor interpretations of statutes that render language

superfluous.”); United States v. Menasche, 348 U.S. 528, 538–39 (1955) (“It is our

duty to give effect, if possible, to every clause and word of a statute.” (quotation

omitted)).

       Under a literal reading of the first sentence of § 264(a), the Director of the

CDC could make regulations that “provide for [the] inspection, fumigation,

disinfection, sanitation, pest extermination, destruction of animals or articles found

to be so infected or contaminated as to be sources of dangerous infection to human



sentence of § 264(a), because those subsections discuss measures that are not authorized by the
second sentence of § 264(a). See 42 U.S.C. § 264(b) (“Regulations prescribed under this section
shall not provide for the apprehension, detention, or conditional release of individuals except for
the purpose of preventing the introduction, transmission, or spread of . . . communicable
diseases.”); id. § 264(c) (“Except as provided in subsection (d), regulations prescribed under this
section, insofar as they provide for the apprehension, detention, examination, or conditional
release of individuals, shall be applicable only to individuals coming into a State or possession
from a foreign country or a possession.”); id. § 264(d) (“Regulations prescribed under this
section may provide for the apprehension and examination of any individual reasonably believed
to be infected with a communicable disease.”).
         I disagree. Measures related to the “apprehension and examination of . . . individual[s]
reasonably believed to be infected with a communicable disease,” id. § 264(b)–(d), are
authorized by the second sentence of § 264(a) because they are measures related to articles,
animals, or people infected or reasonably believed to be infected with a communicable disease.
See Part III.B.2, infra. Thus, § 264(b), (c), and (d) do not show that the authority granted in the
first sentence of § 264(a) is not limited by the enumerations in the second sentence of § 264(a).

                                                 62
            USCA11 Case: 20-14210          Date Filed: 07/14/2021        Page: 63 of 97



beings,” see 42 U.S.C. § 264(a), or “provide for the apprehension and examination

of any individual reasonably believed to be infected with a communicable disease

in a qualifying stage,” see id. § 264(d). But this reading would render the second

sentence of § 264(a) and the entirety of § 264(d) superfluous. See Yates v. United

States, 574 U.S. 528, 543 (2015) (“[T]he canon against surplusage is strongest

when an interpretation would render superfluous another part of the same statutory

scheme.”); see Marx v. Gen. Revenue Corp., 568 U.S. 371, 386 (2013) (same).21

       Given the specific provisions in the second sentence of § 264(a), which set

out specific measures that the Director of the CDC can take to prevent the spread

of communicable diseases, we should decline to read the first sentence of § 264(a)

as authorizing any measure that “in his judgment [is] necessary.” Instead, we

should read the first sentence of § 264(a) as providing the Director of the CDC

with general rulemaking authority, subject to the specific limitations set out in the

second sentence of § 264(a).

       2.      The Second Sentence of § 264(a)

       The second sentence of § 264(a)—which empowers the Director of the CDC

to “provide for such inspection, fumigation, disinfection, sanitation, pest

extermination, destruction of animals or articles found to be so infected or


       21
             But see Marx, 568 U.S. at 385 (“The canon against surplusage is not an absolute rule
. . . [it] assists only where a competing interpretation gives effect to every clause and word of a
statute.” (quotation omitted)).

                                                 63
         USCA11 Case: 20-14210        Date Filed: 07/14/2021   Page: 64 of 97



contaminated as to be sources of dangerous infection to human beings, and other

measures, as in his judgment may be necessary”—does not provide authority for

the CDC Order either. As an initial matter, the CDC Order does not provide for

the “inspection, fumigation, disinfection, sanitation, pest extermination, [or]

destruction of animals or articles found to be so infected or contaminated as to be

sources of dangerous infection to human beings.” Thus, it can be authorized, if at

all, as an “other measure[].”

      But a nationwide residential eviction moratorium is not a permissible “other

measure[]” authorized under the statute. See Tiger Lily, LLC v. U.S. Dep’t of

Hous. & Urb. Dev., 992 F.3d 518, 522–23 (6th Cir. 2021); Ala. Ass’n of Realtors,

2021 WL 1779282, at *5; cf. Becerra, 2021 WL 2514138, at *20. Here, “other

measures” comes at the end of a list of measures related to articles, animals, or

people infected or reasonably believed to be infected with a communicable

disease—“inspection, fumigation, disinfection, sanitation, pest extermination, [or]

destruction of animals or articles found to be so infected or contaminated as to be

sources of dangerous infection to human beings.” 42 U.S.C. § 264(a). “This kind

of catchall provision at the end of a list of specific items warrants application of the

ejusdem generis canon, which says that ‘where general words follow specific

words in a statutory enumeration, the general words are construed to embrace only

objects similar in nature to those objects enumerated by the preceding specific


                                          64
            USCA11 Case: 20-14210          Date Filed: 07/14/2021        Page: 65 of 97



words.’” Tiger Lily, 992 F.3d at 522 (quoting Circuit City Stores, Inc. v. Adams,

532 U.S. 105, 114–15 (2001)); Ala. Ass’n of Realtors, 2021 WL 1779282, at *5–6;

see Yates, 574 U.S. at 550 (Alito, J., concurring) (“[E]jusdem generis teaches that

general words following a list of specific words should usually be read in light of

those specific words to mean something ‘similar.’”). It also warrants the

application of the noscitur a sociis canon, which “instructs that when a statute

contains a list, each word in that list presumptively has a ‘similar’ meaning.”

Yates, 574 U.S. at 549 (Alito, J., concurring).

       Applying the canons of noscitur a sociis and ejusdem generis, “other

measures” must be measures like inspection, fumigation, disinfection, sanitation,

pest extermination, or destruction of animals or articles found to be sources of

dangerous infection—that is, measures related to articles, animals, or people

infected or reasonably believed to be infected with a communicable disease. Cf.

Tiger Lily, 992 F.3d at 522–23; Ala. Ass’n of Realtors, 2021 WL 1779282, at *5–6.

And a nationwide residential eviction moratorium, without regard to whether the

affected tenants are infected with COVID-19 or reasonably believed to be infected

with COVID-19, is not such an “other measure” authorized by the statute.22


       22
            The district court cited Independent Turtle Farmers in support of its conclusion that the
CDC Order is an “other measure” authorized by the statute. In Independent Turtle Farmers, the
U.S. District Court for the Western District of Louisiana concluded that the second sentence of
§ 264(a) “does not act as a limitation upon the types of regulations that may be enacted under
[the first sentence of § 264(a)].” 703 F. Supp. 2d at 620. As discussed above, this interpretation


                                                 65
            USCA11 Case: 20-14210             Date Filed: 07/14/2021      Page: 66 of 97



                                          *        *      *

       This interpretation of § 264(a) comports with other principles of statutory

interpretation. The Supreme Court has held that “the background principles of our

federal system . . . belie the notion that Congress would use . . . an obscure grant of

authority to regulate areas traditionally supervised by the States’ police power.”

Gonzales v. Oregon, 546 U.S. 243, 274 (2006); see Tiger Lily, LLC, 992 F.3d at

523 (“Regulation of the landlord-tenant relationship is historically the province of

the states.”).23 It is an “ordinary rule of statutory construction that if Congress

intends to alter the usual constitutional balance between the States and the Federal

Government, it must make its intention to do so unmistakably clear in the language

of the statute.”24 Will v. Mich. Dep’t of State Police, 491 U.S. 58, 65 (1989)

(quotations omitted); see Gregory v. Ashcroft, 501 U.S. 452, 461 (1991) (“This



of the second sentence of § 264(a) violates the rule against surplusage. Thus, Independent Turtle
Farmers does not disturb my conclusion that the CDC Order exceeds the CDC’s statutory
authority. See also Penn. Nat. Mut. Cas. Ins. Co. v. St. Catherine of Siena Par., 790 F.3d 1173,
1179 n.8 (11th Cir. 2015) (noting that we “are not bound by district courts’ decisions”).
       23
          The Supreme Court “has consistently affirmed that States have broad power to regulate
housing conditions in general and the landlord-tenant relationship in particular.” Loretto v.
Teleprompter Manhattan CATV Corp., 458 U.S. 419, 440 (1982); cf. S. Bay United Pentecostal
Church v. Newsom, 140 S. Ct. 1613, 1613 (2020) (Roberts, C.J., concurring in the denial of an
application for injunctive relief) (“Our Constitution principally entrusts the safety and the health
of the people to the politically accountable officials of the States.” (alteration adopted) (quotation
omitted)).
       24
         Supreme Court precedent also “require[s] Congress to enact exceedingly clear
language if it wishes to significantly alter the balance between federal and state power and the
power of the Government over private property.” U.S. Forest Serv. v. Cowpasture River Pres.
Ass’n, 140 S. Ct. 1837, 1849–50 (2020).

                                                  66
            USCA11 Case: 20-14210         Date Filed: 07/14/2021       Page: 67 of 97



plain statement rule is nothing more than an acknowledgment that the States retain

substantial sovereign powers under our constitutional scheme, powers with which

Congress does not readily interfere.”); United States v. Bass, 404 U.S. 336, 349

(1971) (“In traditionally sensitive areas, such as legislation affecting the federal

balance, the requirement of [a] clear statement assures that the legislature has in

fact faced, and intended to bring into issue, the critical matters involved in the

judicial decision.”).25 Accordingly, “we cannot read the Public Health Service Act

to grant the CDC the power to insert itself into the landlord-tenant relationship

without some clear, unequivocal textual evidence of Congress’s intent to do so.”

Tiger Lily, 992 F.3d at 523. And because “[t]here is no ‘unmistakably clear’

language in the Public Health Service Act indicating Congress’s intent to invade

the traditionally State-operated arena of landlord-tenant relations,” id., this clear

statement rule supports the conclusion that § 264(a) does not authorize the CDC

Order.

       Similarly, the major questions doctrine instructs that we should “expect

Congress to speak clearly if it wishes to assign to an agency decisions of vast


       25
           “[I]n the absence of such clarity of intent, Congress cannot be deemed to have
significantly changed the federal-state balance.” Fla. E. Coast Ry. Co. v. City of W. Palm Beach,
266 F.3d 1324, 1328 (11th Cir. 2001) (quotation omitted); see Chi., Milwaukee, St. Paul & Pac.
R.R. Co. v. Illinois, 355 U.S. 300, 305 (1958) (“[W]henever this federal power is exerted within
what would otherwise be the domain of state power, the justification for its exercise must clearly
appear.” (quotation and internal citation omitted)); Florida v. United States, 282 U.S. 194, 211–
12 (1931) (“[W]henever the federal power is exerted within what would otherwise be the domain
of state power, the justification of the exercise of the federal power must clearly appear.”).

                                               67
            USCA11 Case: 20-14210        Date Filed: 07/14/2021      Page: 68 of 97



economic and political significance.” Util. Air Regul. Grp. v. EPA, 573 U.S. 302,

324 (2014) (quotation omitted); see Whitman v. Am. Trucking Ass’ns, 531 U.S.

457, 468 (2001) (“Congress . . . does not, one might say, hide elephants in

mouseholes.”); Brown & Williamson, 529 U.S. at 160 (“[W]e are confident that

Congress could not have intended to delegate a decision of such economic and

political significance to an agency in so cryptic a fashion.”). “[H]ad Congress

wished to assign [a] question [of deep economic and political significance] to an

agency, it surely would have done so expressly.” King v. Burwell, 576 U.S. 473,

486 (2015). 26 The CDC Order, by its own terms, affects as many as “30-40 million

people.” 85 Fed. Reg. at 55,295 & n.17. Because nothing in § 264(a) indicates

that Congress intended to assign the Director of the CDC sweeping authority over

the national rental housing market, the major questions doctrine supports this

interpretation of § 264(a). See Ala. Ass’n of Realtors, 2021 WL 1779282, at *7.

       Other courts have reached the same conclusions when addressing the scope

of the government’s authority under § 264(a). In Tiger Lily, the U.S. Court of

Appeals for the Sixth Circuit denied the government’s request to stay a district

court ruling that found that the CDC Order exceeds the statutory authority of

§ 264(a). 992 F.3d at 520. The Sixth Circuit held that “the terms of [§ 264(a)]


       26
          “[T]he Supreme Court has repeatedly rejected agency attempts to take major regulatory
action without clear congressional authorization.” U.S. Telecom Ass’n v. FCC, 855 F.3d 381,
420 (D.C. Cir. 2017) (Kavanaugh, J., dissenting from the denial of rehearing en banc).

                                              68
         USCA11 Case: 20-14210       Date Filed: 07/14/2021   Page: 69 of 97



cannot support the broad power that the CDC seeks to exert” and that the CDC

Order “falls outside the scope of the statute.” Id. at 522–23. Similarly, in a

separate case challenging the CDC Order, the U.S. District Court for the District of

Columbia concluded that the “broad grant of rulemaking authority in the first

sentence of § 264(a) is tethered to—and narrowed by—the second sentence,” and

that the “other measures” authorized by the second sentence of § 264(a) “are

controlled and defined by reference to the enumerated categories before it.” See

Ala. Ass’n of Realtors, 2021 WL 1779282, at *5 (quotation omitted); see id. at *6

(“While it is true that Congress granted the Secretary broad authority to protect the

public health, it also prescribed clear means by which the Secretary could achieve

that purpose.” (citing Colo. River Indian Tribes v. Nat’l Indian Gaming Comm’n,

466 F.3d 134, 139 (D.C. Cir. 2006))).

      The U.S. District Court for the District of Columbia subsequently stayed its

own ruling, see Ala. Ass’n of Realtors v. U.S. Dep’t of Health & Hum. Servs.,

No. 20-cv-3377, 2021 WL 1946376, at *1 (D.D.C. May 14, 2021), and the U.S.

Court of Appeals for the District of Columbia Circuit declined to vacate the stay,

see Ala. Ass’n of Realtors v. U.S. Dep’t of Health & Hum. Servs., No. 21-5093,

2021 WL 2221646, at *2 (D.C. Cir. June 2, 2021). In its order declining to vacate

the stay, the D.C. Circuit found that the CDC Order “falls within the plain text of

42 U.S.C. § 264(a)” and thus disagreed with my interpretation of the statute. See


                                         69
         USCA11 Case: 20-14210       Date Filed: 07/14/2021      Page: 70 of 97



id. at *1–3. In particular, the D.C. Circuit attempted to avoid the limiting function

of the second sentence of § 264(a) by providing an alternative explanation for why

Congress included that sentence in the statute. See id. at *2.

      According to the D.C. Circuit, we should ignore the plain text of the second

sentence of § 264(a)—and its limiting function—because “Congress in 1944 had

reason to believe [that the measures in the second sentence of § 264(a)] required

express congressional authorization under the Fourth Amendment.” Id. (citing

Okla. Press Publ’g Co. v. Walling, 327 U.S. 186, 201 & n.27 (1946)). In

Oklahoma Press Publishing, the Supreme Court stated that “nothing short of the

most explicit language would induce us to attribute to congress th[e] intent” to

authorize an agency to engage in searches and seizures that implicate the “spirit as

well as the letter of the Fourth Amendment.” 327 U.S. at 201 n.27 (quotation

omitted). Thus, according to the D.C. Circuit, we should not construe the second

sentence of § 264(a) as a limitation on the Director of the CDC’s authority because

Congress only included that sentence to address clear statement concerns.

      But this argument proves too much. Even if we recognized such an

unexpressed, unenacted legislative intent—and agreed that it could override the

plain text of § 264(a)—the D.C. Circuit’s reasoning suffers from a fatal flaw. If a

clear statement is necessary in the second sentence of § 264(a) for us to conclude

that Congress intended to authorize an agency to interfere with property rights—


                                          70
            USCA11 Case: 20-14210         Date Filed: 07/14/2021      Page: 71 of 97



such as a nationwide residential eviction moratorium27—that rule applies to the

first sentence of § 264(a) as much as it applies to the second sentence. Thus, even

applying the Oklahoma Press Publishing clear statement rule to § 264(a), the

statute still does not authorize the CDC Order because it does not contain a clear

statement authorizing the Director of the CDC to issue a nationwide residential

eviction moratorium.

       The Supreme Court recently declined to vacate the stay. See Ala. Ass’n of

Realtors v. Dep’t of Health & Hum. Servs., No. 20A169, 2021 WL 2667610, at *1

(June 29, 2021) (mem.). But four justices would have granted the application to

vacate the stay. Id. A fifth justice wrote separately to indicate that he “agree[d]

with the District Court and the applicants that the Centers for Disease Control and

Prevention exceeded its existing statutory authority by issuing a nationwide

eviction moratorium.” Id. (Kavanaugh, J., concurring). Thus, five justices appear

to agree that the CDC Order likely exceeds the statutory authority set out in

§ 264(a).

       3.      Ratification




       27
          Cf. United States v. James Daniel Good Real Prop., 510 U.S. 43, 49 (1993)
(recognizing that the Fourth Amendment can apply to civil seizures of property); Presley v. City
of Charlottesville, 464 F.3d 480, 486–87 (4th Cir. 2006) (applying the Fourth Amendment to
seizures of real property—including temporary or partial seizures).

                                               71
         USCA11 Case: 20-14210        Date Filed: 07/14/2021    Page: 72 of 97



      The government alternatively argues that the CDC Order was statutorily

authorized because Congress ratified it in the Consolidated Appropriations Act of

2021 (the “Act”). It is well-settled that “Congress . . . ha[s] [the] power to ratify

the acts which it might have authorized.” United States v. Heinszen, 206 U.S. 370,

384 (1907); see Swayne & Hoyt v. United States, 300 U.S. 297, 301–02 (1937).

But “mere acquiescence by . . . Congress [is] not . . . sufficient to constitute

authorization.” Hannah v. Larche, 363 U.S. 420, 438 (1960). In the rare situations

where “we have recognized congressional acquiescence to administrative

interpretations of a statute . . . we have done so with extreme care.” Solid Waste

Agency of N. Cook Cnty. v. U.S. Army Corps of Eng’rs, 531 U.S. 159, 169 (2001).

      The Act states:

      The order issued by the Centers for Disease Control and Prevention
      under section 361 of the Public Health Services Act (42 U.S.C. 264),
      entitled ‘Temporary Halt in Residential Evictions To Prevent the
      Further Spread of COVID-19’ . . . is extended through January 31,
      2021, notwithstanding the effective dates specified in such order.
134 Stat. at 2078–79. But nothing in the Act “expressly approved the agency’s

interpretation.” Tiger Lily, 992 F.3d at 524; Ala. Ass’n of Realtors, 2021 WL

1779282, at *9. All the Act did “was congressionally extend the agency’s action

until January 31, 2021. After that date, Congress withdrew its support, and the

CDC could rely only on the plain text of 42 U.S.C. § 264, which, as noted, does

not authorize the CDC Director to ban evictions.” Tiger Lily, 992 F.3d at 524


                                           72
            USCA11 Case: 20-14210          Date Filed: 07/14/2021    Page: 73 of 97



(internal citations omitted); see id. (“[M]ere congressional acquiescence in the

CDC’s assertion that the . . . Order was supported by 42 U.S.C. § 264(a) does not

make it so, especially given that the plain text of that provision indicates

otherwise.”); Ala. Ass’n of Realtors, 2021 WL 1779282, at *9.

       Further, even if Congress ratified the CDC Order, it only did so through

January 31, 2021, and the purported ratification cannot be the source of authority

for the CDC’s subsequent extensions of the Order. See 134 Stat. at 2078–79 (“The

order . . . entitled ‘Temporary Halt in Residential Evictions To Prevent the Further

Spread of COVID-19 . . . is extended through January 31, 2021, notwithstanding

the effective dates specified in such order.”). Thus, the CDC Order has not been

statutorily authorized through Congressional ratification.

                                       *        *     *

       Because neither sentence of § 264(a) authorizes the CDC Order and

Congress did not ratify it, the landlords have demonstrated a substantial likelihood

of success on the merits of their claim that the Order exceeds statutory authority.

See 5 U.S.C. § 706(2)(C) (stating that we must “hold unlawful and set aside agency

action . . . found to be . . . in excess of statutory . . . authority.”).

       C.      Irreparable Injury

       The district court also abused its discretion in finding that the landlords

failed to establish that they will suffer an irreparable injury unless an injunction is


                                               73
          USCA11 Case: 20-14210       Date Filed: 07/14/2021    Page: 74 of 97



granted. The landlords argue that they face irreparable injury because they “cannot

recover any of the economic damages they continue to incur because tenants

covered by the CDC Order, by definition, are insolvent—and thus judgment-

proof.”

      In his affidavit, Krausz stated that:

      [his] tenant provided the South Carolina court with a declaration
      consistent with the CDC’s September 4, 2020 eviction order,
      declaring that the tenant was unable to pay rent because of economic
      stress arising from the COVID-19 pandemic, had used best efforts to
      obtain available government assistance and was using best efforts to
      make timely partial payments that are as close to the full payment as
      possible, had no other home to go to, and was making less than
      $99,000 annually.
And at the evidentiary hearing, the landlords argued that the combination of the

conditions of the CDC Order and “the fact that these individual tenants are all

paying nothing . . . [amounts to] a declaration under oath that the best efforts that

they can make because of their financial circumstances is zero payment.”

      Further, the landlords argue that they are continuing to accrue losses while

the CDC Order is in place. For example, the terms of Krausz’s lease agreement

require his tenant to pay $700 in monthly rent. Absent the CDC Order, he would

have a legal right to evict that tenant and “rent or use the property at a fair market

value of at least $700 per month.” Thus, the landlords seek not just to remedy past

harms, but also to “staunch the flow of ongoing future losses.” See Askins &

Miller, 924 F.3d at 1359. And while the CDC Order is in place, the landlords are

                                          74
            USCA11 Case: 20-14210        Date Filed: 07/14/2021      Page: 75 of 97



“involuntary creditor[s]” who are being compelled to incur additional debts that

they may never be able to collect. See id. (quotation omitted).

               1.     Legal Principles

       To obtain a preliminary injunction, the landlords must demonstrate that they

face an irreparable injury. An injury is irreparable if the plaintiff does not have an

adequate remedy at law. See Askins & Miller, 924 F.3d at 1358. To be adequate, a

remedy at law must “be as complete, practicable, and efficient as that which equity

could afford.” Boise Artesian Hot & Cold Water Co. v. Boise City, 213 U.S. 276,

281 (1909). 28 “Doubts are to be resolved in favor of equity jurisdiction.” 1 Fred F.

Lawrence, A Treatise on the Substantive Law of Equity Jurisprudence, § 77, p. 113

(1929).

       “[T]he collectability of a future money judgment to redress future harms is

relevant in determining whether legal remedies are ‘adequate.’” Askins & Miller,

924 F.3d at 1359; see Philip Morris USA Inc. v. Scott, 561 U.S. 1301, 1304 (2010)

(Scalia, J., in chambers) (internal citations omitted) (“Normally the mere payment

of money is not considered irreparable, but . . . . [i]f expenditures cannot be

recouped, the resulting loss may be irreparable.”); see also Deckert v. Indep.

Shares Corp., 311 U.S. 282, 290 (1940) (holding that a preliminary injunction was


       28
          See 4 John N. Pomeroy, A Treatise on Equity Jurisprudence, § 1338, p. 936 (5th ed.
1941) (“The incompleteness and inadequacy of the legal remedy is the criterion which, under the
settled doctrine, determines the right to the equitable remedy of injunction.”).

                                              75
            USCA11 Case: 20-14210           Date Filed: 07/14/2021        Page: 76 of 97



proper where “there were allegations that [the defendant] was insolvent”); Scott,

612 F.3d at 1295 (“An injury is irreparable if it cannot be undone through

monetary remedies.” (quotation omitted)). In particular, a “likelihood that a

defendant will never pay . . . [can] give rise to the irreparable harm necessary for a

preliminary injunction.” Askins & Miller, 924 F.3d at 1359 (quotation omitted).29

A majority of the circuits agree. 30 See id. (“[M]ost courts sensibly conclude that a


       29
          See 5 John N. Pomeroy, A Treatise on Equity Jurisprudence, § 1911, p. 4340 (4th ed.
1919) (“The number of cases in which the question has arisen whether insolvency alone is
enough to support an injunction is not so large, but is sufficient to show the general recognition
by the courts of the glaring insufficiency of a judgment for damages against an insolvent.”); 1
Dan B. Dobbs, Law of Remedies § 2.5(2), pp. 130–31 (1993) (noting that “[t]he legal remedy is
usually inadequate” where money damages are “available but not collectible”); see also 11A
Charles A. Wright et al., Federal Practice and Procedure § 2948.1 (3d ed. Apr. 2021 update)
(“[E]xtraordinary circumstances, such as a risk that the defendant will become insolvent before a
judgment can be collected, may give rise to the irreparable harm necessary for a preliminary
injunction.” (footnotes omitted)); Douglas Laycock, The Death of the Irreparable Injury Rule,
103 Harv. L. Rev. 687, 717 (1990) (“There is no reason for a court to stand aside while an
insolvent inflicts harm for which he can never pay.”); cf. 71 Am. Jur. 2d Specific Performance
§ 13 (1973) (“[E]ven if the defendant has a considerable amount of property, specific
performance may be decreed if his or her solvency is problematical and doubtful.”).
       30
           See Brenntag Int’l Chems., Inc. v. Bank of India, 175 F.3d 245, 250 (2d Cir. 1999)
(“[C]ourts have excepted from the general rule regarding monetary injury situations involving
obligations owed by insolvents.”); Hoxworth v. Blinder, Robinson & Co., 903 F.2d 186, 206 (3d
Cir. 1990) (“[T]he unsatisfiability of a money judgment can constitute irreparable injury”);
Hughes Network Sys., Inc. v. InterDigital Commc’ns Corp., 17 F.3d 691, 694 (4th Cir. 1994)
(“[I]rreparable harm may still exist where . . . damages may be unobtainable from the defendant
because he may become insolvent before a final judgment can be entered and collected.”
(quotation omitted)); Specialty Healthcare Mgmt., Inc. v. St. Mary Par. Hosp., 220 F.3d 650, 658
(5th Cir. 2000) (“There is some authority . . . for the proposition that an inability to actually
collect on a money judgment may suffice to make an injury irreparable.”); Am. Hosp. Supply
Corp. v. Hosp. Prod. Ltd., 780 F.2d 589, 596 (7th Cir. 1986) (“[A] defendant’s insolvency is a
standard ground for concluding that a plaintiff’s harm if the preliminary injunction is denied will
not be cured by an award of damages at the end of the trial.”); Hilao v. Est. of Ferdinand Marcos
(In re Est. of Ferdinand Marcos, Hum. Rts. Litig.), 25 F.3d 1467, 1480 (9th Cir. 1994) (“[A]
district court has authority to issue a preliminary injunction where the plaintiffs can establish that
money damages will be an inadequate remedy due to impending insolvency of the defendant.”);

                                                 76
            USCA11 Case: 20-14210         Date Filed: 07/14/2021       Page: 77 of 97



damage judgment against an insolvent defendant is an inadequate remedy.”

(quotation omitted)).

       Although there may be “distinctions between insolvency in the sense of

inability to pay debts as they mature, insolvency in the sense of excess of total

liabilities over total assets and insolvency in the sense of an utter lack of leviable

assets . . . [t]hese variations indicate the range of doubtful collectability” and

“[d]oubt as to the probable effectiveness of the damage remedy weighs against the

relative adequacy of the remedy.”31 Restatement (Second) of Torts § 944 cmt. i

(Am. L. Inst. 1979). Id. “To the extent that the damages awarded cannot be

realized upon execution, the damage remedy is proportionately inadequate.” Id.

       The landlords had the burden to “clearly establish[]” that they would suffer

an irreparable injury unless an injunction was granted. Siegel v. LePore, 234 F.3d

1163, 1176 (11th Cir. 2000) (quotation omitted). Because the landlords’ theory of



Tri-State Generation & Transmission Ass’n, Inc. v. Shoshone River Power, Inc., 805 F.2d 351,
355 (10th Cir. 1986) (“Difficulty in collecting a damage judgment may support a claim of
irreparable injury. . . . If Tri-State cannot collect a money judgment, then failure to enter the
preliminary injunction would irreparably harm it.” (internal citations omitted)); Askins & Miller,
924 F.3d at 1359 (“[M]ost courts sensibly conclude that a damage judgment against an insolvent
defendant is an inadequate remedy.” (quotation omitted)).
       31
           Black’s Law Dictionary defines “insolvent” as “having liabilities that exceed the value
of assets; having stopped paying debts in the ordinary course of business or being unable to pay
them as they fall due.” Insolvent, Black’s Law Dictionary (11th ed. 2019). Like the district
court, I acknowledge that there may be some play in the joints between this definition of
insolvency and the concept of insolvency for the purposes of demonstrating irreparable injury.
For purposes of this discussion, I use “insolvent” or “insolvency” to refer to a “likelihood that
[the tenant] will never pay.” Askins & Miller, 924 F.3d at 1359.

                                                77
             USCA11 Case: 20-14210         Date Filed: 07/14/2021        Page: 78 of 97



irreparable injury is based on their tenants’ insolvency and the inadequacy of a

future award of money damages, the landlords had the burden to clearly establish a

“likelihood that [the tenants] will never pay.” 32 See Askins & Miller, 924 F.3d at

1359.

                2.     The Tenants’ Insolvency

        The conditions of the CDC Order—to which the tenants swore under penalty

of perjury—satisfy the landlords’ burden to clearly establish a likelihood that their

tenants will never pay. See 85 Fed. Reg. at 55,293. First, the tenant must “ha[ve]

used best efforts to obtain all available government assistance for rent or housing.”

Id. Second, the tenant must not exceed certain income thresholds. Id. Third, the

tenant must be “unable to pay the full rent or make a full housing payment due to



        32
           We have not specifically addressed what constitutes a “likelihood” in the context of the
collectability of a future award of money damages. In other contexts, courts have defined a
“likelihood” as a “better than negligible chance.” Platinum Home Mortg. Corp. v. Platinum Fin.
Grp., Inc., 149 F.3d 722, 726 (7th Cir. 1998) (quotation omitted); see Singer Mgmt. Consultants,
Inc. v. Milgram, 650 F.3d 223, 229 (3d Cir. 2011) (en banc) (defining a likelihood as a
“reasonable chance, or probability”); cf. Park v. LaFace Records, 329 F.3d 437, 446 (6th Cir.
2003) (defining “likelihood” in the Lanham Act context to mean “a ‘probability’ rather than a
‘possibility.’”). See generally Likelihood, Oxford English Dictionary Online,
https://www.oed.com/view/Entry/108313 (last visited July 7, 2021) (defining “likelihood” as
“[t]he quality or fact of being likely or probable; probability; an instance of this”). Those courts
have also stated that a likelihood is less than a “certainty,” Bath Indus. v. Blot, 427 F.2d 97, 111
(7th Cir. 1970), and something less than “more likely than not,” see Singer, 650 F.3d at 229.
       Unlike the first prong of the preliminary injunction analysis, where the landlords were
required to clearly establish a substantial likelihood of success, the irreparable injury prong only
requires the landlords to clearly establish a likelihood that their tenants will never pay. See
Askins & Miller, 924 F.3d at 1359.

                                                 78
         USCA11 Case: 20-14210          Date Filed: 07/14/2021   Page: 79 of 97



substantial loss of household income, loss of compensable hours of work or wages,

a lay-off, or extraordinary out-of-pocket medical expenses.” Id. (footnote

omitted). Fourth, the tenant must be “using best efforts to make timely partial

payments that are as close to the full payment as the individual’s circumstances

may permit, taking into account other nondiscretionary expenses.” Id. And fifth,

eviction must “likely render the individual homeless—or force the individual to

move into and live . . . in a new congregate or shared living setting—because the

individual has no other available housing options.” Id.

      The landlords persuasively argue that the combination of these conditions—

along with the fact that their tenants had paid nothing towards their monthly rent—

demonstrates that their tenants are insolvent and that a future money judgment will

not be collectable. Although the majority finds this evidence to be inadequate, I

disagree, and believe that the third, fourth, and fifth conditions of the CDC Order

particularly support this conclusion.

      The third condition requires the tenant to be “unable to pay the full rent or

make a full housing payment due to a substantial loss of housing income, loss of

compensable hours of work or wages, a lay-off, or extraordinary out-of-pocket

medical expenses.” Swearing to this condition means that the tenant is insolvent

under traditional definitions of insolvency—they are unable to pay debts as they

come due. See Insolvent, Black’s Law Dictionary (11th ed. 2019).


                                            79
            USCA11 Case: 20-14210          Date Filed: 07/14/2021         Page: 80 of 97



       The fourth condition requires the tenant to be “using best efforts to make

timely partial payments that are as close to the full payment as the individual’s

circumstances may permit, taking into account other nondiscretionary expenses.”

Here, the tenants have paid nothing. Because the tenants are required to use best

efforts to make timely partial payments and have paid nothing, swearing to this

condition means that the tenants have no available money, no discretionary

expenses that can be cut back on, no illiquid assets that can be sold, and no ability

to get a loan to cover rental expenses.33



       33
            The majority objects to this reading of the CDC Order and insists that “best efforts”
should be read to mean “best reasonable efforts”—that is, we should insert a word into the Order
so that it comports better with what the government may have intended to say. This objection is
misplaced for two reasons. First, such a reading would render the exception for “other
nondiscretionary expenses” superfluous, because “best reasonable efforts” would necessarily
account for the tenant’s nondiscretionary expenses. Second, equity has a “general aversion to
rules that let bad actors”—such as a government agency that issued an order exceeding statutory
authorization—“capitalize on legal technicalities.” Askins & Miller, 924 F.3d at 1359. The CDC
has unlawfully interfered with the landlords’ property rights and we should not distort the CDC
Order in a way that allows the CDC to escape the consequences of its own actions.
        In support of its reading, the majority cites several cases discussing “best efforts” clauses
in contracts and concludes that “a business need not ‘spend itself into bankruptcy’ to comply
with a best-efforts clause.” But if making a $1.00 partial rent payment—which Krausz’s tenant
has been unable to make—would cause her to “spend [her]self into bankruptcy,” she is clearly
insolvent for purposes of evaluating irreparable injury here.
        Regardless, my conclusion that the landlords sufficiently have demonstrated irreparable
injury does not rely on the fourth condition alone. It is also based on the fifth condition, which
requires the tenant to be “likely render[ed] . . . homeless—or force[d] . . . to move into and live
in a new congregate or shared living setting—because [they have] no other available housing
options.” Even if a tenant who owns substantial illiquid assets—such as home furnishings, tools,
electronics, or jewelry—would not be required to sell those assets to demonstrate “best efforts,”
they would be required to sell those assets before they could swear that they would be rendered
“homeless . . . or force[d] to move into and live in a new congregate or shared living setting—
because [they have] no other available housing options.”

                                                 80
            USCA11 Case: 20-14210          Date Filed: 07/14/2021        Page: 81 of 97



       The fifth condition requires the tenant to declare that eviction would “likely

render [them] homeless—or force [them] to move into and live in a new

congregate or shared living setting—because [they have] no other available

housing options.” By swearing to this condition, the tenant is stating that they

have insufficient means to pay rent for the cheapest “available, unoccupied

residential property” that meets occupancy standards.34

       Thus, the combination of the third, fourth, and fifth conditions of the CDC

Order means that Krausz’s tenant is unable to pay debts as they come due; has no

available money, no discretionary expenses that can be cut back on, no illiquid

assets that can be sold, and no ability to get a loan to cover rental expenses; and

cannot afford to move to the cheapest available residential property that meets

occupancy standards. These allegations are sufficient for Krausz to establish that

his tenant is insolvent and that there is a likelihood that he will not be able to

collect on a future money judgment. See Askins & Miller, 924 F.3d at 1359.




       34
           The majority expresses doubt that the tenants could find alternative housing options
because landlords might not “offer to lease their property to a tenant who is suffering from, for
example, a substantial loss of household income.” But the tenants have sworn that they have
insufficient means to pay rent for the cheapest “available, unoccupied residential property” that
meets occupancy standards. That property could be a mobile home, an extended-stay motel, or a
studio apartment in the most run-down part of town. “Common sense,” as the majority puts it,
tells us that there are landlords who are willing to rent their properties for cash up front, without
performing employment verifications or credit checks. And the tenants’ declarations that they
cannot even afford rent for these concededly undesirable housing options places an upper limit
on the amount of assets that they could have.

                                                 81
         USCA11 Case: 20-14210        Date Filed: 07/14/2021    Page: 82 of 97



      A comparison of this case to Town of Burlington v. Department of

Education, 655 F.2d 428 (1st Cir. 1981), is illustrative. In Town of Burlington, the

Town argued that it would suffer an irreparable injury if it was forced to pay John

Doe $7,400 for his son’s education. The Town pointed to a statement Doe had

made that indicated that “he would not have the full liquidity needed to litigate this

case against a government body with comparatively unlimited financial assets,”

and argued that “it was hardly necessary to read between the lines; if the town pays

out the money . . . its chances of ever seeing that money back if it prevails . . . are

slim.” Id. at 432–33 (quotations omitted). The U.S. Court of Appeals for the First

Circuit disagreed. Id. at 433. It interpreted Doe’s declaration to “imply either that

the Does expected that their ability to match the Town’s conduct of this litigation

would be hindered by their own more pressing resource constraints, or that they

would be forced to make undue sacrifices (such as liquidating major capital assets,

like their home) to keep pace with the Town.” Id. It also concluded that Doe’s

employment with “the federal government as a professional in a supervisory

position” undermined the Town’s argument that a future money judgment would

not be collectable. Id.

      This case is distinguishable on both counts. First, unlike Doe’s vague

statement in Town of Burlington, the tenants here have sworn, under penalty of

perjury, to facts that amount to insolvency. Second, unlike Doe, who was


                                           82
         USCA11 Case: 20-14210        Date Filed: 07/14/2021   Page: 83 of 97



“employed by the federal government as a professional in a supervisory position,”

id., the tenants here have suffered a “substantial loss of household income, loss of

compensable hours of work or wages, a lay-off, or extraordinary out-of-pocket

medical expenses” and are “unable to pay [their] full rent or make a full housing

payment.” CDC Order, 85 Fed. Reg. at 55,293 (footnote omitted). Thus, unlike

the Town in Town of Burlington, the landlords have demonstrated a likelihood that

a future money judgment will not be collectable.

      The concurrence speculates about a tenant who “has a job that would allow

for garnished wages in the event that a judgment is entered against her” but is

“paying only 80% of her rent because she started a new, lower-paying job during

the pandemic.” According to the concurrence, the landlords have failed to carry

their burden to demonstrate irreparable injury because this hypothetical tenant may

“not [be] necessarily ‘insolvent.’”

      But the concurrence’s hypothetical tenant is not a tenant in this case and we

must focus on whether Krausz has demonstrated that his tenant is insolvent.

Unlike the concurrence’s hypothetical tenant, Krausz’s tenant is not “paying . . .

80% of her rent.” She is paying nothing. And although a tenant who is “paying

only 80% of her rent” may not be insolvent, a tenant who is paying 0% of her rent,

despite an obligation to use “best efforts to make timely partial payments,” likely is

insolvent.


                                          83
          USCA11 Case: 20-14210      Date Filed: 07/14/2021   Page: 84 of 97



      Further, Krausz’s rental property is in South Carolina and garnishment

against his tenant is not an available remedy under South Carolina law. See S.C.

Code Ann. § 37-5-104 (“With respect to a debt arising from a consumer credit sale,

a consumer lease, a consumer loan, or a consumer rental-purchase agreement,

regardless of where made, the creditor may not attach unpaid earnings of the

debtor by garnishment or like proceedings.”); see also In re Jordan, 624 B.R. 147,

151 (Bankr. D.S.C. 2020) (“In South Carolina, garnishment is generally not

permitted, except in a few limited circumstances.”); cf. id. at 150–51 (noting that

South Carolina also provides substantial exemptions for real and personal property

from attachment, levy, and sale (citing S.C. Code Ann. § 15-41-30)); S.C. Code

Ann. § 15-39-410 (“The judge may order any property of the judgment debtor . . .

to be applied toward the satisfaction of the judgment, except that the earnings of

the debtor for his personal services cannot be so applied.”). Thus, the possibility of

garnishment does not defeat Krausz’s showing of a likelihood that a future money

judgment will not be collectable because garnishment is not available to him as a

remedy.

      The majority concedes that garnishment is not available to Krausz as a

remedy. But it speculates that Krausz could impose a levy on his tenant’s cash or

other liquid assets, or on her real estate or nonexempt personal property. Beyond

the fact that South Carolina law imposes substantial exemptions from attachment,


                                         84
         USCA11 Case: 20-14210        Date Filed: 07/14/2021    Page: 85 of 97



levy, and sale, see S.C. Code Ann. § 15-41-30(A)(1) (fifty-thousand-dollar

exemption in real property); id. § 15-41-30(A)(2) (five-thousand-dollar exemption

in a motor vehicle); id. § 15-41-30(A)(3) (four-thousand-dollar exemption in

certain personal property); id. § 15-41-30(A)(4) (one-thousand-dollar exemption in

jewelry); id. § 15-41-30(A)(5) (five-thousand-dollar exemption in liquid assets); id.

§ 15-41-30(A)(6) (one-thousand-five-hundred-dollar exemption for tools of the

trade), the possibility that Krausz’s tenant has cash or other liquid assets, or real

estate or nonexempt personal property, in excess of these exemptions is foreclosed

by the statements she made in her declaration.

      The majority takes the position that a tenant “could attest to being unable to

make timely payments despite best efforts without first pawning her wedding ring

[and] . . . selling her car.” But I do not believe that a tenant could swear to the

conditions of the CDC Order while sitting on thousands of dollars of equity in

jewelry and vehicles in excess of these exemptions.

      In a similar vein, the district court faulted the landlords because they did

“not present[] any evidence regarding collection measures that they have taken to

ensure that the rent is paid or whether a legal tool, such as a levy or garnishment,

would be unsuccessful in the event a judgment is entered at a later time”—or that

their tenants “would unlawfully divert funds to avoid the payment of a judgment.”

It relied heavily on our opinion in Askins & Miller to conclude that the landlords


                                           85
         USCA11 Case: 20-14210       Date Filed: 07/14/2021   Page: 86 of 97



were required to present such evidence to demonstrate that they faced an

irreparable injury.

      In Askins & Miller, we reversed the district court’s denial of the Internal

Revenue Service’s motion for a preliminary injunction against a company that was

delinquent on employment taxes. 924 F.3d at 1351. The company argued that the

IRS had an adequate remedy at law because it “could just wait for nonpayment and

later seek a money judgment.” Id. The IRS countered that, based on the

company’s previous actions, “the money [would] be long gone before the IRS

[could] collect.” Id. And, it argued, while it was attempting to collect the

employment taxes, the company continued accruing new debts. Id. at 1352.

      To support its contention that it would not be able to collect a future money

judgment, the IRS presented evidence of “several collection strategies [it had tried]

over the years.” Id. First, the IRS attempted to “achieve voluntary compliance” by

speaking with the company “at least 34 times . . . including 27 in-person

meetings.” Id. (quotation omitted). Then, when those measures failed, the IRS

“employed more aggressive means” such as “serv[ing] levies on approximately

two dozen entities,” “assess[ing] trust fund recovery penalties” against the

company’s owners, “fil[ing] notices of federal tax liens,” and suing both the

company and its owners in federal district court. Id. at 1352–53 (quotation

omitted). We held that the IRS adequately demonstrated irreparable injury for


                                         86
         USCA11 Case: 20-14210       Date Filed: 07/14/2021    Page: 87 of 97



purposes of a preliminary injunction. Id. at 1361. We noted that the IRS had

demonstrated that the company had “a proclivity for unlawful conduct, had

diverted and misappropriated the employment taxes it had withheld from its

employees’ wages, and was likely to continue ignoring its employment tax

obligations.” Id. at 1360 (quotation omitted). We also noted that the IRS was “an

involuntary creditor” and that “[a]s long as the [company] continue[d] to accrue

employment taxes, the IRS continue[d] to lose money.” Id. at 1359. The fact “that

the IRS [was] attempting to avoid future losses” was “key” to our decision that the

IRS was entitled to a preliminary injunction. Id. at 1359.

      Although the district court noted that the landlords here are similarly

positioned to the IRS in Askins & Miller—because they sought “injunctive relief to

protect against future losses (the non-payment of rent during the time the Order is

in place)—it found that the landlords failed to “present[] any evidence regarding

collection measures that they have taken to ensure that the rent is paid or whether a

legal tool, such as a levy or garnishment, would be unsuccessful in the event a

judgment is entered at a later time.” It also put great weight on its finding that the

landlords “presented no evidence that their tenants, like the defendants in Askins &

Miller, would unlawfully divert funds to avoid the payment of a judgment.”

      The concurrence also relies heavily on the fact that the landlords “have

presented no evidence that writs of execution, garnishment, or other methods of


                                          87
           USCA11 Case: 20-14210       Date Filed: 07/14/2021   Page: 88 of 97



executing on a judgment would be unsuccessful; . . . no evidence of their efforts to

collect unpaid rent; and no evidence that the tenants failed to pay rent prior to the

pandemic.” Although we relied on these factors in Askins & Miller to determine

that the IRS had demonstrated irreparable injury for purposes of a preliminary

injunction, we did not hold that a plaintiff must demonstrate prior collection efforts

to obtain such relief. Instead, we discussed the IRS’s prior collection attempts

because they supported the IRS’s argument that it would not be able to collect a

future judgment. Beyond the fact that the IRS has more time, resources, and legal

authorities to compel a debtor to pay their obligations than a private landlord does,

Askins & Miller does not set a floor for demonstrating irreparable injury. Instead,

it holds that we must ask whether the plaintiff has demonstrated a “likelihood that

a defendant will never pay.” Id. at 1359. Because the landlords here made such a

showing, Askins & Miller does not undermine their claims of irreparable injury.

         The district court also faulted the landlords for not introducing evidence

about:

         the occupation of any of the tenants, whether they are employed or
         unemployed (and, if unemployed, their prospect for reemployment),
         whether they are (or have been) sick, whether they have money in the
         bank, whether they qualify for some type of government assistance,
         whether they could obtain a loan to cover their rent or the nature of
         their credit histories.




                                            88
         USCA11 Case: 20-14210       Date Filed: 07/14/2021    Page: 89 of 97



The concurrence similarly faults the landlords because, in its view, they presented

“no evidence of their tenants’ employment prospects . . . [and] no evidence of their

tenants’ assets.” But this criticism is misplaced for three reasons.

      First, the tenants’ declarations already answer several of these questions.

The district court criticized the landlords for not producing evidence of whether the

tenants “have money in the bank, whether they qualify for some government

assistance, [or] whether they could obtain a loan to cover their rent or the nature of

their credit histories.” But the first condition of the CDC Order—that the tenant

already had “used best efforts to obtain all available government assistance for rent

or housing”—answers the district court’s question of whether the tenants could

avail themselves of government assistance. See 85 Fed. Reg. at 55,293. And the

fourth and fifth conditions of the CDC Order—that the tenant is “using best efforts

to make timely partial payments that are as close to the full payment as the

individual’s circumstances may permit” and that the tenant has no “other available

housing options”—squarely foreclose the district court’s unsupported conjecture

that the tenants might “have money in the bank” or “could obtain a loan to cover

their rent.” Those conditions also resolve the concurrence’s concern that the

tenants might have available assets. Id. The tenants’ declarations—stating that

they already had been using best efforts to make timely partial payments—along

with the fact that the tenants had made no payments, exclude the possibility that


                                          89
         USCA11 Case: 20-14210        Date Filed: 07/14/2021   Page: 90 of 97



the tenants have money in the bank, the ability to obtain a loan to satisfy a future

money judgment, or available assets.

      Second, our precedent does not require the landlords to provide evidence of

these matters. Instead, we have emphasized “the practical nature of the equitable

inquiry” and have framed the inquiry as whether the plaintiffs have demonstrated

“a likelihood that a defendant will never pay.” Askins & Miller, 924 F.3d at 1359.

Unlike the Court in Askins & Miller, we do not have to piece together evidence to

determine whether the tenants are insolvent. We have declarations by the tenants

where they swear, under penalty of perjury, to facts that amount to insolvency.

Thus, the district court erred by faulting the landlords for failing to produce this

evidence and by placing too high a burden on the landlords.

      Third, speculation about the tenants’ future job prospects does not defeat the

landlords’ showing of a likelihood that they will not be able to collect a future

judgment. Based on the conditions of the CDC Order, we know that the tenants

are unable to pay debts as they come due; have no available money, no

discretionary expenses that can be cut back on, no illiquid assets that can be sold,

and no ability to get a loan to cover rental expenses; and cannot afford to move to

the cheapest available residential property that meets occupancy standards. The

tenants are insolvent and “most courts”—including this Court—“sensibly conclude




                                          90
         USCA11 Case: 20-14210        Date Filed: 07/14/2021   Page: 91 of 97



that a damage judgment against an insolvent defendant is an inadequate remedy.”

Askins & Miller, 924 F.3d at 1359 (quotation omitted).

      The district court’s and the concurrence’s speculation about the tenants’

future job prospects is just that—speculation. They would have us play hiring

manager and guess whether the tenants are likely to receive job offers, promotions,

raises, or additional shifts based on their occupation or current employment status.

“But future employment. . . [and] future health . . . [are] matters of estimate and

prediction.” Norfolk & W. Ry. Co. v. Liepelt, 444 U.S. 490, 494 (1980). There is

no formula into which we can plug a tenant’s occupation and current employment

status and reliably predict their future job prospects.

      In other contexts, we regularly “reject as overly speculative those links

which are predictions of future events (especially future actions to be taken by

third parties).” United Transp. Union v. I.C.C., 891 F.2d 908, 912 (D.C. Cir.

1989); see Brewer v. Ham, 876 F.2d 448, 455 (5th Cir. 1989) (“Courts do not

adjudicate with crystal balls.”); cf. Raab v. Gen. Physics Corp., 4 F.3d 286, 290

(4th Cir. 1993) (“Predictions of future growth . . . will almost always prove to be

wrong in hindsight.”). The district court and the concurrence ask us to speculate—

to imagine that there is some occupation or current employment status that can

reliably predict future success and defeat the landlords’ showing of a likelihood

that they will not be able to collect on a future money judgment. But the


                                          91
            USCA11 Case: 20-14210          Date Filed: 07/14/2021       Page: 92 of 97



uncertainty surrounding the tenants’ future job prospects, on top of “the

uncertainty about the future course of the pandemic,” Cassell v. Snyders, 990 F.3d

539, 546 (7th Cir. 2021), counsels against indulging in such speculation.

       Further, the landlords do not ask us to speculate. They have come to court

with rather remarkable declarations from their tenants where the tenants swear to

facts that amount to insolvency. As in Askins & Miller, “[t]he fact that the

[landlords are] attempting to avoid future losses is key.” Id. We cannot demand

that the landlords continue to incur further debts from insolvent tenants based on

even the most well-reasoned speculation about the tenants’ future job prospects.

       Finally, the government argues that the collectability of a future money

judgment is “undermined by Congress’s recent appropriation of billions of dollars

of rental assistance” to landlords and tenants.35 In December 2020, Congress

appropriated $25 billion in emergency rental assistance. See 134 Stat. at 2069–78.

And in March 2021, Congress appropriated another $21.5 billion in emergency

rental assistance, for a total of $46.5 billion. 135 Stat. at 54–58. The government

argues that the availability of these funds defeats the landlords’ showing of a




       35
          In general, the record on appeal is limited to the record before the district court. See
Fed. R. App. P. 10(a). See Selman v. Cobb Cnty. Sch. Dist., 449 F.3d 1320, 1332 (11th Cir.
2006); see also Turner v. Burnside, 541 F.3d 1077, 1086 (11th Cir. 2008) (“We do not consider
facts outside the record.”).

                                                92
            USCA11 Case: 20-14210         Date Filed: 07/14/2021        Page: 93 of 97



likelihood that a future money judgment will be uncollectable. I disagree for two

reasons.

       First, the government has provided no argument or evidence that the

landlords are entitled to receive these funds—it has just pointed to the funds’

existence. At the evidentiary hearing, the government stated that it “couldn’t speak

to” the issue of whether the landlords were entitled to receive government funds.

Thus, at this point, it is speculative whether the landlords are entitled to these funds

and whether the funds will remedy their injuries.

       Second, the government has not demonstrated that the funds are adequate to

remedy the landlords’ injuries. By its own terms, the CDC Order affects as many

as “30-40 million” renters. 85 Fed. Reg. at 55,295 & n.17. Dividing the $46.5

billion in appropriated funds among thirty million renters yields $1,550 per renter.

Krausz has asserted that he suffered damages greater than that amount from his

tenant—that he was owed $2,265—as of September 2020.36 As a result, the




       36
           The landlords may have incurred further damages during the pendency of this
litigation. For example, Krausz filed his declaration on September 17, 2020—approximately two
weeks after the CDC Order was issued—and stated that his tenant owed “a monthly rent of
$700.” If his tenant has not made any payments during this litigation, Krausz could have accrued
more than $5,600 (eight months) in damages in unpaid rent alone. This amount of per-renter
damages would dwarf the amount of funds that Congress has appropriated.
        Facts about the landlords’ continued accrual of damages are not part of the record in this
appeal. This discussion merely demonstrates why the government cannot simply point to
Congress’s recent appropriations of rental assistance funds to defeat the landlords’ showing of a
likelihood that a future money judgment would be uncollectable.

                                                93
           USCA11 Case: 20-14210        Date Filed: 07/14/2021   Page: 94 of 97



government has not demonstrated that Congress has provided enough funding to

remedy the landlords’ financial harms.

      Accordingly, Congress’s appropriation of rental assistance funds does not

defeat the landlords’ showing of a likelihood that a future money judgment will be

uncollectable.

                                    *        *     *

      Because the landlords have demonstrated that their tenants are insolvent and

that a future money judgment is not likely to be collectable, the landlords have

demonstrated that they face an irreparable injury absent an injunction. See Askins

& Miller, 924 F.3d at 1359.

      D.      Balance of the Harms and Public Interest

      Finally, the district court abused its discretion in finding that the balance of

the harms and the public interest favor maintaining the CDC Order. The district

court found that the landlords’ economic harms were outweighed by the potential

loss of lives that the government has argued could occur if the Order is found to be

unlawful. But in doing so, the district court failed to balance the harms and assess

the public interest correctly.

      “[A]s a general rule, American courts of equity did not provide relief beyond

the parties to the case.” Trump v. Hawaii, 138 S. Ct. 2392, 2427 (2018) (Thomas,

J., concurring); see Dep’t of Homeland Sec. v. New York, 140 S. Ct. 599, 600


                                            94
         USCA11 Case: 20-14210          Date Filed: 07/14/2021   Page: 95 of 97



(2020) (Gorsuch, J., concurring in the grant of stay) (“Equitable remedies, like

remedies in general, are meant to redress the injuries sustained by a particular

plaintiff in a particular lawsuit.”); see also Samuel L. Bray, Multiple Chancellors:

Reforming the National Injunction, 131 Harv. L. Rev. 417, 471 (2017). Although

the landlords requested “a preliminary injunction prohibiting [the government]

from enforcing the CDC Order,” the district court was not required to “grant the

total relief sought by the applicant.” Trump v. Int’l Refugee Assistance Project,

137 S. Ct. 2080, 2087 (2017) (quotation omitted). Instead, it could “mold its

decree to meet the exigencies of the particular case.” Id. (quotation omitted); see

Castle v. Sangamo Weston, Inc., 837 F.2d 1550, 1563 (11th Cir. 1988) (“The

decision whether to grant equitable relief, and, if granted, what form it shall take,

lies in the discretion of the district court.”).

       In addition to weighing the landlords’ economic harms against “the

significant loss of lives that . . . could occur should the Court block the Order,” the

district court also should have weighed the landlords’ harms against the

consequences that could occur if the government was unable to enforce the CDC

Order against these specific landlords. The government has not demonstrated that

allowing a handful of evictions to go forward would cause any loss of life, let




                                             95
            USCA11 Case: 20-14210        Date Filed: 07/14/2021      Page: 96 of 97



alone the massive loss of life it has claimed could happen if the Order is

invalidated nationwide. 37

       Further, “[t]here is generally no public interest in the perpetuation of

unlawful agency action.” League of Women Voters of U.S. v. Newby, 838 F.3d 1,

12 (D.C. Cir. 2016). “To the contrary, there is a substantial public interest in

having governmental agencies abide by the federal laws that govern their existence

and operations.” Id. (quotation omitted); see Brown & Williamson, 529 U.S. at

125 (“Regardless of how serious the problem an administrative agency seeks to

address, . . . it may not exercise its authority in a manner that is inconsistent with

the administrative structure that Congress enacted into law.” (quotation omitted));

cf. E. Bay Sanctuary Covenant v. Garland, 994 F.3d 962, 985 (9th Cir. 2020)

(noting “the public interest in ensuring that statutes enacted by [Congress] are not

imperiled by executive fiat” (quotation omitted)); Gordon v. Holder, 721 F.3d 638,

653 (D.C. Cir. 2013) (“[E]nforcement of an unconstitutional law is always contrary

to the public interest.”).

       The district court’s contrary finding was premised, in part, on its earlier

conclusions that the landlords had failed to show a substantial likelihood of success

on the merits or irreparable injuries. Although “[a]n injunction . . . does not follow


       37
          The scope and existence of the CDC’s lawful authority under § 264(a) bears on the
balance of the harms because the CDC has the power to enact substitute measures to address the
threat of COVID-19. See 42 C.F.R. § 70.2; see also 42 U.S.C. § 264(a), (d).

                                              96
         USCA11 Case: 20-14210       Date Filed: 07/14/2021    Page: 97 of 97



from success on the merits as a matter of course,” Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7, 32 (2008), our conclusions to the contrary—that the landlords

have demonstrated a substantial likelihood of success on the merits and an

irreparable injury—tilt the scales in the landlords’ favor, see Shawnee Tribe v.

Mnuchin, 984 F.3d 94, 102 (D.C. Cir. 2021) (“A party’s likelihood of success on

the merits is a strong indicator that a preliminary injunction would serve the public

interest.” (quotation omitted)). Thus, the balance of the harms and the public

interest favor granting the landlords’ request for a preliminary injunction.

                                  IV.   Conclusion

      The district court abused its discretion in denying the landlords’ motion for a

preliminary injunction because the landlords established a substantial likelihood of

success on the merits, that they will suffer irreparable injury absent an injunction,

and that the balance of the equities and the public interest favor an injunction.

Because the majority reaches the opposite conclusion, I respectfully dissent.




                                          97